 

Exhibit 10.1 EXECUTION COPY

 

 

 

CREDIT AGREEMENT

 

between

 

APOLLO MEDICAL HOLDINGS, INC.

 

and

 

NNA OF NEVADA, INC.

 

$7,000,000 Term Loan

 

$1,000,000 Revolving Line of Credit

 

March 28, 2014

 

 

 

 

 

 

TABLE OF CONTENTS





 

  Page       ARTICLE I           DEFINITIONS         1.1 Defined Terms 1 1.2
Accounting Terms 16 1.3 Singular/Plural 16 1.4 Other Terms 16         ARTICLE II
          AMOUNTS AND TERMS OF THE LOANS         2.1 Commitments 16 2.2
Repayments; Maturity of Loans 17 2.3 Interest 18 2.4 Fees 19 2.5 Termination or
Reduction of Commitments 19 2.6 General Provisions as to Payments 19 2.7
Disbursement of Loan Proceeds 19 2.8 Use of Proceeds 20 2.9 Taxes 20 2.10 Basis
for Determining Interest Rate Inadequate or Unfair 20 2.11 Illegality 20 2.12
Increased Cost and Reduced Return 21 2.13 Application and Allocation of Payments
21 2.14 Warrants 22         ARTICLE III           CLOSING; CONDITIONS OF CLOSING
AND BORROWING         3.1 Conditions of Initial Loans 22 3.2 Conditions to all
Loans 26 3.3 Post-Closing 26         ARTICLE IV           REPRESENTATIONS AND
WARRANTIES         4.1 Corporate Organization and Power 27 4.2 Authorization;
Enforceability 27 4.3 No Violation 27 4.4 Governmental and Third-Party
Authorization; Permits 28 4.5 Litigation 28

 

 

 

 

4.6 Taxes 28 4.7 Capitalization 29 4.8 Full Disclosure 30 4.9 Margin Regulations
30 4.10 No Material Adverse Effect 30 4.11 Financial Matters 30 4.12 Ownership
of Properties 31 4.13 ERISA 32 4.14 Environmental Matters 32 4.15 Compliance
with Laws 33 4.16 Intellectual Property 33 4.17 Investment Company Act 33 4.18
Insurance 33 4.19 Material Contracts 33 4.20 Security Documents 34 4.21 Labor
Relations 34 4.22 No Burdensome Restrictions 34 4.23 OFAC; Anti-Terrorism Laws
34 4.24 Investment Documents 35         ARTICLE V           AFFIRMATIVE
COVENANTS         5.1 Financial Statements 35 5.2 Other Business and Financial
Information 36 5.3 Existence; Franchises; Maintenance of Properties 38 5.4
Compliance with Laws 38 5.5 Payment of Obligations 39 5.6 Insurance 39 5.7
Maintenance of Books and Records; Inspection 39 5.8 Permitted Acquisitions 40
5.9 Creation or Acquisition of Subsidiaries 41 5.10 Additional Security 43 5.11
Environmental Laws 44 5.12 PATRIOT Act Compliance 44 5.13 Securities Filings 44
5.14 Further Assurances 44 5.15 Board Rights 44 5.16 Immaterial Subsidiaries 45
        ARTICLE VI           FINANCIAL COVENANTS         6.1 Consolidated EBITDA
45 6.2 Leverage Ratio 45 6.3 Fixed Charge Coverage Ratio 45

 

ii

 

 

6.4 Consolidated Tangible Net Worth 45         ARTICLE VII           NEGATIVE
COVENANTS         7.1 Merger; Consolidation 46 7.2 Indebtedness 47 7.3 Liens 49
7.4 Asset Dispositions 50 7.5 Investments 51 7.6 Restricted Payments 52 7.7
Transactions with Affiliates 53 7.8 Lines of Business 54 7.9 Sale-Leaseback
Transactions 54 7.10 Certain Amendments 55 7.11 Limitation on Certain
Restrictions 55 7.12 No Other Negative Pledges 55 7.13 Fiscal Year 56 7.14
Accounting Changes 56         ARTICLE VIII           EVENTS OF DEFAULT; REMEDIES
        8.1 Events of Default 56 8.2 Remedies 59         ARTICLE IX          
MISCELLANEOUS         9.1 Costs, Expenses and Taxes 59 9.2 Indemnification 60
9.3 Consent to Jurisdiction; Waiver of Jury Trial 61 9.4 Notices 61 9.5
Continuing Obligations 62 9.6 Confidential Information 62 9.7 Controlling Law 63
9.8 Successors and Assigns 63 9.9 Assignment and Sale 63 9.10 Entire Agreement
63 9.11 Amendment 64 9.12 Severability 64 9.13 Counterparts 64 9.14 Captions 64
9.15 Termination of Existing Credit Agreement 64 9.16 Public Announcements 64





 

iii

 

 



EXHIBITS:   Exhibit A Form of Compliance Certificate Exhibit B Form of Notice of
Borrowing Exhibit C Form of Intercompany Note

  

SCHEDULES:   Schedule 1.1 Immaterial Subsidiaries Schedule 4.1 Credit Party
Jurisdictions Schedule 4.4 Consents Schedule 4.7(b) Capitalization Schedule
4.7(d) Subsidiaries Schedule 4.12 Realty; Registry Schedule 4.14 Environmental
Matters Schedule 4.16 Intellectual Property Schedule 4.18 Insurance Schedule
4.19 Material Contracts Schedule 7.2 Indebtedness Schedule 7.3 Liens Schedule
7.4(vii) Asset Disposition Schedule 7.5 Investments Schedule 7.6(a)(iv)
Restricted Payments Schedule 7.7 Transactions with Affiliates

 

iv

 

 



CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of March 28, 2014, is made and entered into
between Apollo Medical Holdings, Inc., a Delaware corporation (“Borrower”), and
NNA of Nevada, Inc. (“Lender”).

 

BACKGROUND STATEMENT

 

A.           The Borrower and the Lender are party to a Credit Agreement, dated
as of October 15, 2013, as amended by the First Amendment To Credit Agreement,
dated as of December 20, 2013 (as so amended, the “Existing Credit Agreement”).

 

 

B.           The Borrower has applied to the Lender for a term loan in the
principal amount of $7,000,000 to refinance the outstanding principal balance of
the loans under the Existing Credit Agreement and provide additional working
capital, and to be advanced by the Lender pursuant to the terms and conditions
hereof. 

 

C.           The Borrower has also requested that the Lender extend a $1,000,000
revolving line of credit to the Borrower, to be advanced by the Lender pursuant
to the terms and conditions hereof.

 

D.           The Lender is willing to extend the term loan and revolving line of
credit described above upon the terms and subject to the conditions set forth in
this Credit Agreement.

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce the Lender to make the loans described
herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1           Defined Terms.   In addition to the words and terms defined
elsewhere in this Agreement, the following terms when used herein shall have the
following respective meanings:

 

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower or any of its
Subsidiaries, (i) acquires all or substantially all of the assets of any Person
or any going business, division thereof or line of business, whether through
purchase of assets, merger or otherwise, (ii) acquires Capital Stock of any
Person having at least a majority of combined voting power of the then
outstanding Capital Stock of such Person or (iii) enters into a Physician
Practice Management Agreement, some other physician practice management
agreement or such other agreement with another Person and the effect of which is
to cause such Person to be consolidated with the Borrower in accordance with
GAAP.

 

 

 

 

“Acquisition Amount” means, with respect to any Acquisition, the sum (without
duplication) of (i) the amount of cash paid as purchase price by the Borrower
and its Subsidiaries in connection with such Acquisition, (ii) the value of all
Capital Stock of the Borrower issued or given as purchase price in connection
with such Acquisition (as determined by the parties thereto under the definitive
acquisition agreement and, if no such determination is made, as determined in
good faith by the Board of Directors of the Borrower), (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of all Indebtedness assumed or acquired by the Borrower
and its Subsidiaries in connection with such Acquisition, (iv) the maximum
amount of any Contingent Purchase Price Obligations payable in connection with
such Acquisition, as determined in good faith by the Borrower, (v) all amounts
paid in respect of noncompetition agreements, consulting agreements and similar
arrangements entered into in connection with such Acquisition, and (vi) the
aggregate fair market value of all other real, mixed or personal property paid
as purchase price by the Borrower and its Subsidiaries in connection with such
Acquisition.

 

“Adjusted LIBOR” means a rate per annum equal to the sum of (i) LIBOR and (ii)
six percent (6%).

 

“Affiliate” means, as to any Person, (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person or is
consolidated with such Person in accordance with GAAP, (ii) any other Person
which directly, or indirectly through one or more intermediaries, is controlled
by or is under common control with such Person, or (iii) any other Person of
which such Person owns, directly or indirectly, ten percent (10%) or more of the
common stock or equivalent equity interests. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities or otherwise.

 

“Affiliated Physician Practice Entity” means any of Maverick Medical Group,
Inc., ApolloMed Care Clinic, ApolloMed Hospitalists, and any other physician
practice group that from time to time is consolidated with the Borrower in
accordance with GAAP and (i) that is a party to a Physician Practice Management
Agreement with the Borrower or any Subsidiary and (ii) for which the owner(s) of
at least seventy five percent (75%) of its outstanding Capital Stock have
entered into a Physician Shareholder Agreement.

 

“Agreement” means this Credit Agreement and all schedules and exhibits hereto,
together with any amendments, modifications, replacements and supplements
hereto, any substitutes herefor, and any replacements, renewals or extensions
hereof, in whole or in part, and shall refer to this Agreement as the same may
be in effect at the time such reference becomes operative.

 

“Aligned Purchase Agreement” means the Stock Purchase Agreement, dated as of
February 15, 2011, as amended by the First Amendment to Stock Purchase
Agreement, dated as of July 8, 2011, among the Borrower, Aligned Healthcare
Group LLC, Aligned Healthcare Group – California, Inc. and the other parties
thereto.

 

2

 

 

“Asset Disposition” means any sale, assignment, lease, conveyance, transfer or
other disposition by any Credit Party (whether in one or a series of
transactions) of all or any of its assets, business or other properties
(including Capital Stock of Subsidiaries), other than pursuant to a Casualty
Event.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended, and any
successor statute or statutes having substantially the same function.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrowing” means any borrowing hereunder consisting of the Term Loan or a
Revolving Loan made to the Borrower pursuant to Article II.

 

“Business Day” means any day of the year on which banks are open for business in
Waltham, Massachusetts and, in respect of any determination relevant to the
determination or payment of interest determined based on LIBOR, the term
“Business Day” shall also exclude any day on which banks in London, England are
not open for dealings in United States dollar deposits in the London interbank
market.

 

“Capital Expenditures” means, during any period, the sum of all amounts paid
during such period that would, in accordance with GAAP, be included on the
consolidated statement of cash flows of the Borrower and its Subsidiaries as an
acquisition of fixed assets or improvements, replacements, substitutions or
additions thereto.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

 

“Capitalized Lease” means any lease or similar arrangement which is of a nature
that payment obligations of the lessee or obligor thereunder at the time are or
should be capitalized and shown as liabilities (other than current liabilities)
upon a balance sheet of such lessee or obligor prepared in accordance with GAAP.

 

“Capitalized Lease Obligations” means, with respect to any Capitalized Lease,
the amount of the obligation of the lessee thereunder that would, in accordance
with GAAP, appear on a balance sheet of such lessee with respect to such
Capitalized Lease.

 

“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality
thereof, backed by the full faith and credit of the United States of America and
maturing within one year from the date of acquisition, (ii) commercial paper
issued by any Person organized under the laws of the United States of America,
maturing within 180 days from the date of acquisition and, at the time of
acquisition, having a rating of at least A-1 or the equivalent thereof by
Standard & Poor’s Ratings Services or at least P-1 or the equivalent thereof by
Moody’s Investors Service, Inc., (iii) time deposits and certificates of deposit
maturing within 180 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof (y) that has combined capital and surplus of at least $500,000,000 or
(z) that has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s Ratings Services or at least A2 or the equivalent thereof by Moody’s
Investors Service, Inc., (iv) repurchase obligations with a term not exceeding
thirty (30) days with respect to underlying securities of the types described in
clause (i) above entered into with any bank or trust company meeting the
qualifications specified in clause (iii) above, (v) money market funds at least
ninety-five percent (95%) of the assets of which are continuously invested in
securities of the foregoing types, and (vi) cash balances in accounts deposited
with banks or other financial institutions in the United States.

 

3

 

 

“Casualty Event” means, with respect to any property (including any interest in
property) of any Credit Party, any loss of, damage to, or condemnation or other
taking of, such property for which such Credit Party receives insurance
proceeds, proceeds of a condemnation award or other compensation.

 

“Change of Law” means the adoption of any applicable law, rule or regulation, or
any change therein or any existing or future law, rule or regulation, or any
change in the interpretation or administration thereof, by any Governmental
Authority, or compliance by the Lender with any request or directive (whether or
not having the force of law) of any Governmental Authority.

 

“Closing Date” means the date upon which the initial extensions of credit are
made pursuant to this Agreement, which shall be the date upon which each of the
conditions set forth in Sections 3.1 and 3.2 shall have been satisfied or waived
in accordance with the terms of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
federal tax code. Any reference to any provision of the Code shall also include
the income tax regulations promulgated thereunder, whether final, temporary or
proposed.

 

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit A, together with a Covenant Compliance Worksheet.

 

“Confidential Information” means, with respect to a party hereto or any of its
Affiliates (the “Disclosing Party”), any and all confidential or proprietary
information and material disclosed by the Disclosing Party to the other party
hereto or any of its Affiliates (the “Receiving Party”) or obtained by the
Receiving Party through inspection or observation of the Disclosing Party’s
property or facilities (whether in writing, or in oral, graphic, electronic or
any other form), whether disclosed or obtained before, on or after the date
hereof, including any (a) trade secret, know-how, idea, invention, process,
technique, algorithm, program (whether in source code or object code form),
hardware, device, design, schematic, drawing, formula, data, plan, strategy and
forecast of, and (b) technical, engineering, manufacturing, product, marketing,
servicing, financial, personnel, log-in or identification passwords and other
information and materials of, the Disclosing Party and its employees,
consultants, investors, Affiliates, licensors, suppliers, vendors, customers,
clients and other Persons, provided, that Confidential Information shall not
include any such information which (a) was in the public domain on the Closing
Date or comes into the public domain other than through the fault or negligence
of the other party hereto (the “Receiving Party”) or any of its Affiliates, (b)
was lawfully obtained by the Receiving Party from a third party, but only to the
extent that such source is not known by the Receiving Party to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, the Disclosing Party or any other party with
respect to such information, (c) was known to the Receiving Party or any of its
Affiliates at the time of disclosure of such Confidential Information to the
Receiving Party by the Disclosing Party, provided that the Receiving Party was
not, at such time, subject to any confidentiality obligation to the Disclosing
Party with respect thereto, or (d) was independently developed by the Receiving
Party without making use of any Confidential Information. For the avoidance of
doubt, it is expressly agreed and understood that (i) financial projections of
the Borrower were disclosed by the Borrower to the Lender (or any person on
behalf of the Lender) on March 4, 2014, on March 11, 2014 and on March 24, 2014
(collectively, the “Projections”) as required by the Lender and the Projections
were prior to the date hereof subject to the confidentiality provisions of
Section 9.6 of the Existing Credit Agreement, (ii) information that was subject
to the confidentiality provisions of Section 9.6 of the Existing Credit
Agreement, including the Projections, shall be deemed Confidential Information
and subject to the confidentiality provisions of Section 9.6, and (iii) the
Lender acknowledges that the Projections have only been used to determine the
financial covenants herein and in the Convertible Note and shall not be used for
any other purpose.

 

4

 

 

“Consolidated EBITDA” means, for the Borrower for any period, the aggregate of
(i) Consolidated Net Income of the Borrower for such period, plus (ii) the sum
of interest expense, income tax expense, depreciation and amortization, and
minus (iii) interest income, all to the extent taken into account in the
calculation of Consolidated Net Income of the Borrower for such period.

 

“Consolidated Entities” means the Borrower and the Subsidiaries of the Borrower.

 

“Consolidated Funded Debt” means, without duplication, any of the following
types of Indebtedness of the Borrower and its Subsidiaries, as determined on
consolidated basis in accordance with GAAP:

 

(i)          all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or similar instruments;

 

(ii)         all purchase money Indebtedness (including indebtedness and
obligations in respect of conditional sales and title retention arrangements,
except for customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business) and all
Indebtedness and obligations in respect of deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of
business on terms customary in the trade and not past due other than as a result
of a bona fide dispute pursuant to Section 5.5);

 

(iii)        the principal amount of capital leases;

 

(iv)         any non-contingent obligations with respect to preferred stock and
comparable equity interests providing for mandatory redemption, sinking fund or
other like payments; and

 

5

 

 

(v)          any of the foregoing types of Indebtedness of any partnership or
joint venture or other similar entity which any such Person is a general partner
or joint venture, and, as such, has personal liability for such obligations, but
only to the extent there is recourse to such Person for payment thereof.

 

“Consolidated Net Income” means, for the Borrower for any period, the net income
(or loss) of the Borrower and its Subsidiaries, as determined on consolidated
basis in accordance with GAAP, but excluding extraordinary gains and losses and
any other non-operating gains and losses.

 

“Consolidated Tangible Net Worth” means, at any date, (i) the Borrower’s total
stockholders’ equity at such date determined for the Borrower and its
Subsidiaries on consolidated basis in accordance with GAAP minus (ii) the amount
of intangible assets of the Borrower and its Subsidiaries at such date,
including without limitation, goodwill (whether representing the excess of cost
over book value of assets acquired, or otherwise), capitalized expenses,
patents, trademarks, tradenames, copyrights, franchises, licenses and deferred
charges, all determined for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP; provided, however, that the Borrower and the
Lender may mutually agree in writing, in each such party’s sole discretion and
without any obligation to do so, to add-back to the calculation of “Consolidated
Tangible Net Worth” certain goodwill relating to one or more acquisitions.

 

“Contingent Purchase Price Obligations” means any earnout obligations or similar
deferred or contingent purchase price obligations of the Borrower or any of its
Subsidiaries incurred or created in connection with an Acquisition.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Convertible Note” means the 8% initial Convertible Note issued by the Borrower
pursuant to the Investment Agreement, providing an option for the Borrower to
borrow an original principal amount of $2,000,000, as such Convertible Secured
Note is in effect on the Closing Date and as the same may be supplemented,
amended, restated, extended, renewed, replaced or otherwise modified from time
to time in accordance with the terms hereof and thereof.

 

“Costs” has the meaning set forth in Section 9.2.

 

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit A.

 

“Credit Documents” means and collectively refer to this Agreement, the
Intercompany Notes, the Security Documents, the Warrants, the Shareholders
Agreement, the Registration Rights Agreement and any and all other agreements,
instruments and documents now or hereafter executed by or in behalf of the
Borrower or any Subsidiary or delivered to the Lender with respect to this
Agreement or with respect to the transactions contemplated by this Agreement,
and in each case, together with any amendments, modifications and supplements
thereto, any replacements, renewals, extensions and restatements thereof, and
any substitutes therefor, in whole or in part.

6

 

 

“Credit Parties” means the Borrower and the Subsidiary Guarantors.

 

“Default” means any event which with the giving of notice, lapse of time, or
both, would become an Event of Default.

 

“Default Rate” means an interest rate equal to the sum of (i) the rate otherwise
in effect for the Term Loan or Revolving Loans, as the case may be, and (ii) six
percent (6.0%).

 

“Dollar” or “$” means dollars in lawful currency of the United States of
America.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including administrative, regulatory and judicial proceedings)
relating in any way to any Hazardous Substance, any actual or alleged violation
of or liability under any Environmental Law or any permit issued, or any
approval given, under any Environmental Law (collectively, “Claims”), including
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any Hazardous Substance or arising from alleged
injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, and in each case as
amended from time to time, including requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Substances.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and all rules
and regulations from time to time promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Consolidated Entity, is treated as (i) a single employer
under Section 414(b), (c), (m) or (o) of the Code or (ii) a member of the same
controlled group under Section 4001(a)(14) of ERISA.

 

7

 

 

“ERISA Event” means any of the following: (i) a “reportable event” as defined in
Section 4043(c) of ERISA with respect to a Plan or, if any Consolidated Entity
or any ERISA Affiliate has received notice, a Multiemployer Plan, for which the
requirement to give notice has not been waived by the PBGC (provided, however,
that a failure to meet the minimum funding standard of Section 412 of the Code
shall be considered a “reportable event” regardless of the issuance of any
waiver), (ii) the application by any Consolidated Entity or any ERISA Affiliate
for a funding waiver pursuant to Section 412 of the Code, (iii) the incurrence
by any Consolidated Entity or any ERISA Affiliate of any Withdrawal Liability,
or the receipt by any Consolidated Entity or any ERISA Affiliate of notice from
a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA, (iv) the distribution by any Consolidated Entity
or any ERISA Affiliate under Section 4041 or 4041A of ERISA of a notice of
intent to terminate any Plan or the taking of any action to terminate any Plan,
(v) the commencement of proceedings by the PBGC under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by any Consolidated Entity or any ERISA Affiliate of a notice from
any Multiemployer Plan that such action has been taken by the PBGC with respect
to such Multiemployer Plan, (vi) the institution of a proceeding by any
fiduciary of any Multiemployer Plan against any Consolidated Entity or any ERISA
Affiliate to enforce Section 515 of ERISA, which proceeding is not dismissed
within 30 days, (vii) the imposition upon any Consolidated Entity or any ERISA
Affiliate of any liability under Title IV of ERISA, other than for PBGC premiums
due but not delinquent under Section 4007 of ERISA, or the imposition or
threatened imposition of any Lien upon any assets of any Consolidated Entity or
any ERISA Affiliate as a result of any alleged failure to comply with the Code
or ERISA with respect to any Plan, or (viii) the engaging in or otherwise
becoming liable for a Prohibited Transaction by any Consolidated Entity or any
ERISA Affiliate.

 

“Event of Default” has the meaning set forth in Article VIII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute, and all rules and regulations from time to
time promulgated thereunder.

 

“Excluded Asset Disposition” means any Asset Disposition permitted under
Section 7.4(i), (ii), (iii) or (iv).

 

“Executive Employment Agreements” has the meaning set forth in Section 3.1(o).

 

“Existing Credit Agreement” has the meaning set forth in the Background
Statement hereof.

 

“Existing Notes” means the 9% Promissory Convertible Notes, as in effect as of
the date hereof, scheduled to mature on February 15, 2015 and with an aggregate
outstanding principal balance of $1,100,000 as of the Closing Date.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, vice president - finance, principal accounting officer or treasurer of
such Person.

 

“fiscal quarter” means a fiscal quarter of the Borrower and its Subsidiaries.

 

“fiscal year” means a fiscal year of the Borrower and its Subsidiaries.

 

8

 

 

“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
for the Borrower and its Subsidiaries as determined on consolidated basis in
accordance with GAAP, the ratio of (i) Consolidated EBITDA for the period of
four consecutive fiscal quarters ending as of such day, to (ii) the sum of (A)
all interest expense to the extent paid (or required to be paid) in cash for the
period of four consecutive fiscal quarters ending as of such day, (B) all
scheduled payments of principal of Consolidated Funded Debt for the 12-month
period immediately following such period, (C) all taxes to the extent paid in
cash during the period of four consecutive fiscal quarters ending as of such
day, (D) all rent expense to the extent paid in cash during the period of four
consecutive fiscal quarters ending as of such day and (E) all payments made by
the Borrower and its Subsidiaries for purchases of shares of Capital Stock
permitted by Section 7.6(a)(iv) during the period of four consecutive fiscal
quarters ending as of such day.

 

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants, consistently applied and
maintained on a consistent basis for the Borrower and its Subsidiaries on a
consolidated basis throughout the period indicated and consistent with the
financial practice of the Borrower and its Subsidiaries prior to the date
hereof.

 

“Governmental Authority” means any nation or government, any state, department,
agency or other political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any government, and any corporation or other entity owned or
controlled (through stock or capital ownership or otherwise) by any of the
foregoing.

 

“Guaranty” means a guaranty agreement, dated as of the date hereof, made by the
Subsidiary Guarantors in favor of the Lender, as amended, modified, restated or
supplemented from time to time.

 

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.

 

“Hedge Agreement” means any interest or foreign currency rate swap, cap, collar,
option, hedge, forward rate or other similar agreement or arrangement designed
to protect against fluctuations in interest rates or currency exchange rates.

 

“Immaterial Subsidiary” means, at any date of determination, (i) Los Angeles
Lung Center and Eli E. Hendel, M.D. and (ii) (A) until financial statements are
delivered pursuant to Section 5.1(b) for the Borrower’s fiscal year ended in
2016, those subsidiaries listed on Schedule 1.1, as such schedule may be updated
from time to time as mutually agreed by the Borrower and the Lender, and (B)
commencing upon the Borrower’s delivery of the financial statements pursuant to
Section 5.1(b) for the Borrower’s fiscal year ended in 2016, any Subsidiary,
together with its Subsidiaries and each other Subsidiary which the Borrower is
treating as an “Immaterial Subsidiary” for purposes of this clause (ii)(B) (and,
for the avoidance of doubt, excluding Los Angeles Lung Center and Eli E. Hendel,
M.D., which shall remain Immaterial Subsidiaries pursuant to clause (i) of this
definition), including their Subsidiaries and without duplication, that
contributed less than an aggregate of 5% of Consolidated EBITDA for the fiscal
year of the Borrower most recently ended prior to such date of determination.

 

9

 

 

“Indebtedness” means, for any Person, without duplication (i) obligations of
such Person for borrowed money; (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (iii) obligations of such
Person in respect of the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business on terms
customary in the trade and not past due other than as a result of a bona fide
dispute pursuant to Section 5.5); (iv) obligations of such Person under any
conditional sale or other title retention agreement(s) relating to property
acquired by such Person; (v) Capitalized Lease Obligations of such Person; (vi)
obligations, contingent or otherwise, of such Person in respect of letters of
credit, acceptances or similar extensions of credit (whether or not drawn upon
and in the stated amount thereof); (vii) guaranties by such Person of the type
of indebtedness described in clauses (i) through (vi) above; (viii) all
indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such indebtedness has been assumed by such Person;
(ix) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any common stock of such Person;
(x) off-balance sheet liability retained in connection with asset securitization
programs, synthetic leases, sale and leaseback transactions or other similar
obligations arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
Subsidiaries; and (xi) obligations under any Hedge Agreement.

 

“Intellectual Property” means (i) all inventions (whether or not patentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works and all copyrights (registered and
unregistered), (iv) all trade secrets and confidential information (including,
without limitation, financial, business and marketing plans and customer and
supplier lists and related information), (v) all computer software and software
systems (including, without limitation, data, databases and related
documentation), (vi) all Internet web sites and domain names, (vii) all
technology, know-how, processes and other proprietary rights, and (viii) all
licenses or other agreements to or from third parties regarding any of the
foregoing.

 

“Intercompany Loan Agreement” means any intercompany loan agreement between the
Borrower or a Subsidiary, on the one hand, and an Affiliated Physician Practice
Entity, on the other hand, on terms and conditions satisfactory to the Lender,
including without limitation (i) that certain Intercompany Revolving Loan
Agreement, dated July 31, 2013, by and between ApolloMed Care Clinic and Apollo
Medical Management, Inc., as amended on March 28, 2014, (ii) that certain
Intercompany Revolving Loan Agreement, dated September 30, 2013, by and between
ApolloMed Hospitalists and Apollo Medical Management, Inc., as amended on March
28, 2014, and (iii) that certain Intercompany Revolving Loan Agreement, dated
February 1, 2013, by and between Apollo Medical Management, Inc. and Maverick
Medical Group, Inc., as amended on March 28, 2014.

 

10

 

 

“Intercompany Note” means the intercompany note substantially in the form of
Exhibit C.

 

“Investment Agreement” means that certain Investment Agreement, dated as of the
Closing Date, between the Borrower, as issuer, and NNA of Nevada, Inc., as
purchaser, with respect to the Convertible Note, the Capital Stock of the
Borrower purchased thereunder and the warrants granted thereunder, as in effect
on the Closing Date, as supplemented, amended, restated, extended, renewed,
replaced or otherwise modified from time to time in accordance with the terms
hereof and thereof.

 

“Investment Documents” means the Convertible Note, the Investment Agreement, the
warrants issued pursuant to the Investment Agreement, including the Warrants,
and all other documents executed and delivered with respect to the Investment
Agreement, the Convertible Note, the Capital Stock of the Borrower purchased
thereunder and the warrants issued thereunder, in each case, as in effect on the
Closing Date, as supplemented, amended, restated, extended, renewed, replaced or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

 

“Investments” has the meaning set forth in Section 7.5.

 

“Lender” has the meaning set forth in the introductory paragraph hereof.

 

“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of
(i) the amount of Consolidated Funded Debt on such day to (ii) Consolidated
EBITDA for the period of four consecutive fiscal quarters ending as of such day.

 

“LIBOR “ means, for any day, the offered rate as published by Bloomberg L.P. (or
any other generally recognized financial information page or service designated
by Lender) for deposits in U.S. Dollars in the London interbank deposit market
with a maturity of three (3) months, determined approximately 11:00 A.M. (London
time) two Business Days before commencement of each calendar quarter; provided,
that if no such LIBOR Rate is available, the applicable LIBOR Rate shall instead
be the rate determined by Lender to be the rate at which Bank of America, N.A.,
or one of its affiliates banks, offers to place deposits in U.S. Dollars with
first class banks in the London interbank market at approximately 11:00 A.M.
(London time) two Business Days before the commencement of each calendar
quarter.

 

“Lien” means any interest in property securing an obligation owed to, or claim
by, a Person other than the owner of such property, whether such interest arises
by virtue of contract, statute or common law, including but not limited to the
lien or security interest arising from a mortgage, security agreement, pledge,
lease, conditional sale, consignment or bailment for security purposes or from
attachment, judgment or execution. The term “Lien” shall include any easements,
covenants, restrictions, conditions, encroachments, reservations, rights-of-way,
leases and other title exceptions and encumbrances affecting real property. For
the purpose of this Agreement, the Borrower or any Subsidiary shall be deemed to
own, subject to a Lien, any proceeds of a sale with recourse of accounts
receivable, any asset leased under any “sale and lease back” or similar
arrangement and any asset which it has acquired or holds subject to the interest
of a vendor or lessor under any conditional sale agreement, financing lease or
other title retention agreement relating to such asset.

 

11

 

 

“Loans” means, collectively, the Term Loan and the Revolving Loans.

 

“Margin Stock” has the meaning given to such term in Regulation U.

 

“Material Adverse Effect” or “Material Adverse Change” means a material adverse
effect upon, or a material adverse change in, any of (i) the financial
condition, operations, business or properties of the Borrower and its
Subsidiaries, taken as a whole; (ii) the ability of the Borrower or any
Subsidiary to perform under this Agreement or any other Credit Document in any
material respect or any other material contract in any material respect to which
any one or more of them is a party; (iii) the legality, validity or
enforceability of this Agreement or any other Credit Document; or (iv) the
perfection or priority of the Liens of the Lender granted under this Agreement
or any other Credit Document or the rights and remedies of the Lender under this
Agreement or any other Credit Document (other than a change resulting from any
act or omission by the Lender).

 

“Material Contracts” has the meaning set forth in Section 4.19.

 

“Maturity Date” means March 28, 2019.

 

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, in the case of any Casualty Event or Asset
Disposition, the aggregate cash proceeds received by any Credit Party in respect
thereof (including, in the case of a Casualty Event, insurance proceeds and
condemnation awards), minus the sum of (i) reasonable fees and out-of-pocket
expenses payable by such Credit Party in connection therewith, (ii) taxes paid
or payable as a result thereof, and (iii) the amount required to retire
Indebtedness to the extent such Indebtedness is secured by Permitted Liens on
the subject property; it being understood that the term “Net Cash Proceeds”
shall include, as and when received, any cash received upon the sale or other
disposition of any non-cash consideration received by any Credit Party in
respect of any of the foregoing events.

 

“Notice of Borrowing” has the meaning set forth in Section 3.2(a).

 

“Obligations” means (i) the Loans, indebtedness, liabilities, obligations,
covenants and duties owing, arising, due or payable from the Borrower or any
Subsidiary to the Lender of any kind or nature, present or future, arising under
this Agreement or the other Credit Documents, whether direct or indirect
(including those acquired by assignment), absolute or contingent, primary or
secondary, due or to become due, now existing or hereafter arising and however
acquired; and (ii) all interest (including to the extent permitted by law, all
post-petition interest), charges, expenses, fees, attorneys’ fees and any other
sums payable by the Borrower or any Subsidiary to the Lender under this
Agreement or any of the other Credit Documents.

 

12

 

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

“OTCQB” has the meaning set forth in Section 4.7(c).

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.

 

“Permitted Acquisition” means any Acquisition for which the Acquisition Amount
is less than $500,000 and any other Acquisition to which the Lender shall have
given its prior written consent (which consent may be in its sole discretion and
may be given subject to such additional terms and conditions as it shall
establish).

 

“Permitted Liens” has the meaning set forth in Section 7.3.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

“Physician Practice Management Agreement” means a Physician Practice Management
Agreement between an Affiliated Physician Practice Entity and a Subsidiary or
the Borrower, as manager, and providing for the management of the non-medical
aspects of such Affiliated Physician Practice Entity on terms and conditions
satisfactory to the Lender.

 

“Physician Shareholder Agreement” means a Physician Shareholder Agreement, by
and between owners of at least seventy five percent (75%) of the Capital Stock
issued by an Affiliated Physician Practice Entity, the Subsidiary or the
Borrower that is the manager pursuant to the Physician Practice Management
Agreement to which such Affiliated Physician Practice Entity is a party, such
Affiliated Physician Practice Entity, and the Borrower (if not already party
thereto as manager) and on terms and conditions satisfactory to the Lender.

 

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which any Consolidated Entity or any
ERISA Affiliate may have any liability.

 

“Pledge and Security Agreement” means a Pledge and Security Agreement, dated as
of the date hereof, made by the Borrower and the Subsidiaries of the Borrower
party thereto in favor of the Lender, as amended, modified, restated or
supplemented from time to time.

 

“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.

 

13

 

 

“Projections” has the meaning set forth in the definition of Confidential
Information.

 

“Realty” means the real property owned by the Borrower or a Subsidiary Guarantor
and set forth on Schedule 4.12.

 

“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.

 

“Registration Rights Agreement” has the meaning set forth in Section
3.1(a)(viii).

 

“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any arbitrator
or court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject or otherwise pertaining to any or all of the transactions
contemplated by this Agreement and the other Credit Documents.

 

“Responsible Officer” means, with respect to any Person, the president, the
chief executive officer, the chief financial officer, any executive officer, or
any other Financial Officer of such Person, and any other officer or similar
official thereof responsible for the administration of the obligations of such
Person in respect of this Agreement or any other Credit Document.

 

“Revolving Credit Commitment” has the meaning set forth in Section 2.1.

 

“Revolving Credit Termination Date” means the date of the earliest to occur of
the (i) Maturity Date and (ii) such earlier date of termination of the Revolving
Credit Commitments pursuant to Section 2.5 or 8.2(a).

 

“Revolving Loans” has the meaning set forth in Section 2.1.

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index/html, or as otherwise
published from time to time.

 

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index/html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

14

 

 

“Security Documents” means the Pledge and Security Agreement, the Guaranty, the
collateral assignments referred to in Section 3.1(o), and all other pledge or
security agreements, assignments or other similar agreements or instruments
executed and delivered by the Borrower or any of its Subsidiaries pursuant to
the terms of this Agreement or otherwise in connection with the transactions
contemplated hereby, in each case as amended, modified or supplemented from time
to time.

 

“Shareholders Agreement” has the meaning set forth in Section 3.1(a)(vii).

 

“Solvent” means as to any Person on any particular date, that such Person (i)
does not have unreasonably small capital to carry on its business as now
conducted and as presently proposed to be conducted, (ii) is able to pay its
debts as they become due in the ordinary course of business, and (iii) has
assets with a present fair saleable value greater than its total stated
liabilities and identified contingent liabilities, including any amounts
necessary to satisfy preferential rights of shareholders.

 

“Subsidiary” means any corporation, partnership, limited liability company,
association or other business entity (i) of which the Borrower owns, directly or
indirectly, more than fifty percent (50%) of the voting securities thereof or
(ii) the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, by the Borrower and is consolidated with the
Borrower in accordance with GAAP.

 

“Subsidiary Guarantor” means any Subsidiary of the Borrower that is a guarantor
of the Obligations under the Guaranty (or under another guaranty agreement in
form and substance satisfactory to the Lender) and has granted to the Lender a
Lien upon and security interest in its personal property assets pursuant to the
Pledge and Security Agreement.

 

“Target” has the meaning set forth in Section 5.8(a)(i).

 

“Term Loan” has the meaning set forth in Section 2.1(a).

 

“Unfunded Pension Liability” means, with respect to any Plan, the excess of its
benefit liabilities under Section 4001(a)(16) of ERISA over the current value of
its assets, determined in accordance with the applicable assumptions used for
funding under Section 412 of the Code for the applicable plan year.

 

“2012 Equity Incentive Plan” means the 2012 Equity Incentive Plan of Apollomed
Accountable Care Organization, Inc. as in effect on the Closing Date.

 

“Warrants” has the meaning set forth in Section 3.1(a)(vi).

 

“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary is owned, directly or
indirectly, by such Person.

 

15

 

 

1.2           Accounting Terms. Except as specifically provided otherwise in
this Agreement, all accounting terms used herein that are not specifically
defined shall have the meanings customarily given them in accordance with GAAP.
Notwithstanding anything to the contrary in this Agreement, for purposes of
calculation of the financial covenants set forth in Article VI, all accounting
determinations and computations hereunder shall be made in accordance with GAAP
as in effect as of the date of this Agreement applied on a basis consistent with
the application used in preparing the most recent financial statements of the
Borrower referred to in Section 4.11(a). In the event that any changes in GAAP
after such date are required to be applied to the Borrower and would affect the
computation of the financial covenants contained in Article VI, such changes
shall be followed only from and after the date this Agreement shall have been
amended to take into account any such changes.

 

1.3           Singular/Plural. Unless the context otherwise requires, words in
the singular include the plural and words in the plural include the singular.

 

1.4           Other Terms. All other terms contained in this Agreement shall,
when the context so indicates, have the meanings provided for by the Uniform
Commercial Code of the State of New York to the extent the same are used or
defined therein.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE LOANS

 

2.1           Commitments.

 

(a)          Prior to the Closing Date the Lender made revolving loans to the
Borrower under the Existing Credit Agreement, of which a principal amount of
$3,311,878.00 remains outstanding as of the Closing Date, and together with all
accrued and unpaid interest and fees of $16,032.07 (such outstanding principal,
interest and fees, the “Outstanding Obligations”). Each of the Borrower and the
Lender acknowledges and agrees, subject to the terms and conditions set forth
herein, that the Outstanding Obligations shall be deemed funded by the Lender on
the Closing Date as part of the Term Loan under this Section 2.1(a), and such
funding shall be deemed to refinance hereunder the Outstanding Obligations under
the Existing Credit Agreement. In addition, the Lender agrees, subject to the
terms and conditions set forth herein, to make a term loan to the Borrower on
the Closing Date in a principal amount of $3,672,089.93 (and together with the
Outstanding Obligations, the “Term Loan”). To the extent repaid, the Term Loan
may not be reborrowed.

 

(b)          The Lender agrees, on the terms and conditions set forth herein, to
make loans (each, a “Revolving Loan,” and collectively, the “Revolving Loans”)
to the Borrower, from time to time before the Revolving Credit Termination Date;
provided that, immediately after each Revolving Loan is made, the aggregate
outstanding principal amount of the Revolving Loans by the Lender shall not
exceed $1,000,000 (as such figure may be reduced from time to time as provided
in this Agreement, the “Revolving Credit Commitment”). Subject to Section 3.2,
the Borrower may borrow under this Section 2.1(b), repay or prepay Revolving
Loans and reborrow under this Section 2.1(b) at any time before the Revolving
Credit Termination Date, and any such repayment or prepayment may be made in
whole or in part and without premium or penalty.

 

16

 

 

2.2           Repayments; Maturity of Loans.

 

(a)          The principal amount of the Term Loan shall be repaid on the last
Business Day of each calendar quarter, commencing on the first such day to occur
after the Closing Date (and which shall count as Calendar Quarter 1 below), in
accordance with the following amortization schedule:

 

Calendar
Quarter  Quarterly Principal Payment  1 – 4  $87,500  5 - 8  $122,500  9 – 12 
$122,500  13 – 16  $175,000  17 – 19  $210,000 

 

In any event, the Term Loan shall be due and payable in full on the earlier of
(i) the Maturity Date and (ii) the occurrence of any Event of Default and
acceleration thereof by the Lender pursuant to Article VIII hereof.

 

(b)          The Borrower shall repay the Revolving Loans:

 

(i)          In full, on the Revolving Credit Termination Date;

 

(ii)         In the event that, at any time, the aggregate principal amount of
Revolving Loans shall exceed the aggregate Revolving Credit Commitments at such
time, the Borrower will immediately prepay the outstanding principal amount of
Revolving Loans in the amount of such excess; and

 

(iii)        In full, upon the occurrence of any Event of Default and
acceleration thereof by the Lender pursuant to Article VIII hereof.

 

(c)          At any time and from time to time, the Borrower shall have the
right to prepay the Term Loan, in whole or in part and without premium or
penalty, upon written notice given to the Lender not later than 11:00 a.m.,
Massachusetts time, at least one (1) Business Day prior to each intended
prepayment of principal, provided that each partial prepayment of the Term Loan
shall be in an aggregate principal amount of not less than $250,000 or, if
greater, an integral multiple of $50,000 in excess thereof. Each such notice
shall specify the proposed date of such prepayment and the aggregate principal
amount to be prepaid, and shall be irrevocable and shall bind the Borrower to
make such prepayment on the terms specified therein. Each prepayment of the Term
Loan pursuant to this Section 2.2(c) shall be applied to the remaining
amortization payments in the inverse order of maturity.

 

17

 

 

(d)          Not later than 90 days after receipt by any Credit Party of any
proceeds of insurance, condemnation award or other compensation in respect of
any Casualty Event (or, if earlier, upon its determination not to repair or
replace any property subject to such Casualty Event or to acquire assets used or
useable in the business of the Credit Parties), the Borrower will (i) prepay the
outstanding principal amount of the Term Loan in an amount equal to 100% of the
Net Cash Proceeds from such Casualty Event (less any amounts theretofore applied
(or contractually committed to be applied) to the repair or replacement of
property subject to such Casualty Event or to acquire assets used or useable in
the business of the Credit Parties) and will deliver to the Lender, concurrently
with such prepayment, a certificate signed by a Financial Officer of the
Borrower in form and substance satisfactory to the Lender and setting forth the
calculation of such Net Cash Proceeds and (ii) if any such Net Cash Proceeds
remain following the prepayment of the outstanding principal amount of the Term
Loan in full, the remaining Net Cash Proceeds from such Casualty Event shall be
used to reduce the principal amount of the Revolving Loans. Notwithstanding the
foregoing, nothing in this Section 2.2(d) shall be deemed to permit any Asset
Disposition not expressly permitted under Section 7.4.

 

(e)          Not later than 90 days after receipt by any Credit Party of
proceeds in respect of any Asset Disposition other than an Excluded Asset
Disposition (or, if earlier, upon its determination not to apply such proceeds
to the acquisition of assets used or useable in the business of the Borrower and
its Subsidiaries), the Borrower will (i) prepay the outstanding principal amount
of the Term Loan in an amount equal to 100% of the Net Cash Proceeds from such
Asset Disposition (less any amounts theretofore applied (or contractually
committed to be applied) to acquire assets used or useable in the business of
the Credit Parties) and will deliver to the Lender, concurrently with such
prepayment, a certificate signed by a Financial Officer of the Borrower in form
and substance satisfactory to the Lender and setting forth the calculation of
such Net Cash Proceeds and (ii) if any such Net Cash Proceeds remain following
the prepayment of the Term Loan in full, the remaining Net Cash Proceeds from
such Asset Disposition shall be used to reduce the principal amount of the
Revolving Loans. Notwithstanding the foregoing, nothing in this Section 2.2(e)
shall be deemed to permit any Asset Disposition not expressly permitted under
Section 7.4.

 

2.3           Interest.

 

(a)          The Term Loan shall bear, and the Borrower shall pay, interest from
the Closing Date on the unpaid principal balance thereof at a rate per annum
equal to eight percent (8%).

 

(b)          Each Revolving Loan shall bear, and the Borrower shall pay,
interest from the date such Revolving Loan is made on the unpaid principal
balance thereof at a rate equal to Adjusted LIBOR.

 

(c)          Interest on the outstanding principal balance of each Loan shall be
due and payable (i) monthly on the last Business Day of each successive month,
in arrears, commencing with April 30, 2014, and at each month-end thereafter
until the entire principal amount of the Loans plus interest thereon is paid in
full and (ii) on each date when all or any amount of the unpaid principal
balance of each such Loan shall be due (whether at maturity, by optional or
mandatory prepayment, by acceleration or otherwise), but only to the extent
accrued.

 

(d)          Interest on the Loans and fees shall be computed on the basis of a
360-day year and the actual number of days elapsed.

 

18

 

 

(e)          Nothing contained in this Agreement shall be deemed to establish or
require the payment of interest to the Lender at a rate in excess of the maximum
rate permitted by governing law. In the event that the rate of interest required
to be paid under this Agreement exceeds the maximum rate permitted by governing
law, the rate of interest required to be paid hereunder shall be automatically
reduced to the maximum rate permitted by governing law and any amounts collected
in excess of the permissible amount shall be deemed a prepayment of principal
hereunder.

 

(f)          Notwithstanding any other provision of this Agreement to the
contrary, upon and during the continuance of any Event of Default under this
Agreement, at the option of the Lender without any required notice to the
Borrower, the outstanding principal amount of the Loans, and to the full extent
permitted by law, all interest accrued on the Loans, shall bear interest at the
Default Rate, and such default interest shall be payable on demand.

 

2.4           Fees.

 

(a)          The Borrower agrees to pay to the Lender an upfront fee of
$80,000.00, which shall be due and payable in full on the Closing Date if the
Closing Date occurs.

 

(b)          The Borrower agrees to pay to the Lender a facility fee on the last
Business Day of each month, commencing on April 30, 2014, and on the Revolving
Credit Termination Date at a per annum rate of 1.0% of the average daily unused
portion of the Revolving Credit Commitment for such month. Such unused facility
fee shall be contingent on and accrue from and including the Closing Date to
(but excluding) the Revolving Credit Termination Date.

 

2.5           Termination or Reduction of Commitments.

 

(a)          The Borrower may, upon at least three (3) Business Days’ written
notice to the Lender, terminate or proportionately reduce the unused portion of
the Revolving Credit Commitment from time to time by an aggregate amount of at
least $100,000 or any larger integral multiple of $25,000. If the Revolving
Credit Commitment is terminated in its entirety, all accrued fees (as provided
under Section 2.4(b)) shall be due and payable on the effective date of such
termination.

 

(b)          Each prepayment of Revolving Loans pursuant to Section 2.2(d) and
(e) shall permanently reduce the amount of the Revolving Credit Commitment.

 

2.6           General Provisions as to Payments. All payments (including
prepayments) by the Borrower on account of principal, interest and fees on the
Loans shall be made in immediately available funds to the Lender at its offices
as set forth in Section 9.4, prior to 2:00 p.m., Massachusetts time, on the date
payment is due, or at such other place as is designated in writing by the
Lender.

 

2.7           Disbursement of Loan Proceeds. The Borrower hereby authorizes and
directs the Lender to disburse, for and on behalf of the Borrower and for the
Borrower’s account, the proceeds of the Loans made by the Lender pursuant to
this Agreement (i) to such Person or Persons as the Borrower shall direct,
whether orally or in writing and (ii) to pay the Lender any interest, fees,
costs and expenses payable pursuant to Section 9.1 hereof.

 

19

 

  

2.8           Use of Proceeds.

 

(a)          The proceeds of the Term Loan shall be used by the Borrower solely
(i) to pay fees and expenses in connection with the transactions contemplated by
this Agreement, (ii) to provide working capital for the Borrower, and (iii) to
finance acquisitions and joint ventures as permitted by this Agreement.

 

(b)          The proceeds of the Revolving Loans shall be used by the Borrower
solely to provide working capital for the Borrower.

 

2.9           Taxes. All payments of principal, interest and fees and all other
amounts to be made by the Borrower pursuant to this Agreement with respect to
the Loans or fees relating thereto shall be paid without deduction for, and free
from, any tax, imposts, levies, duties, deductions, or withholdings of any
nature now or at any time hereafter imposed on or measured by any governmental
authority or by any taxing authority thereof, or therein, excluding (i) taxes
imposed on or measured by the Lender’s net income and (ii) franchise taxes
imposed on the Lender by the jurisdiction under the laws of which the Lender is
organized or the Lender’s location set forth in Section 9.4 or any political
subdivision thereof. In the event that the Borrower is required by applicable
law to make any such withholding or deduction of taxes with respect to the Loans
or fee or other amount, the Borrower shall pay such deduction or withholding to
the applicable taxing authority, shall promptly furnish to the Lender all
receipts and other additional amounts as may be necessary in order that the
amount received by the Lender after the required withholding or other payment
shall equal the amount the Lender would have received had no such withholding or
other payment been made.

 

2.10         Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Borrowing of Revolving Loans, (i) the Lender
determines that deposits in U.S. Dollars (in the applicable amounts) are not
being offered in the relevant market, or (ii) the Lender determines that LIBOR
will not adequately and fairly reflect the cost to the Lender of funding a
Revolving Loan, the Lender shall forthwith give notice thereof to the Borrower,
whereupon until the Lender notifies the Borrower that the circumstances giving
rise to such suspension no longer exist the obligation of the Lender to fund
Revolving Loans shall be suspended unless the Borrower and the Lender can
mutually agree upon a different formulation for the interest rate applicable to
such Borrowing.

 

2.11         Illegality. If, after the date hereof, any Change of Law, or any
change in interpretation or administration thereof by any Governmental
Authority, or compliance by the Lender with any request or directive (whether or
not having the force of law) by any Governmental Authority, shall make it
unlawful or impossible for the Lender to make, maintain or fund Revolving Loans,
then the Lender shall so notify the Borrower, whereupon until the Lender
notifies the Borrower that the circumstances giving rise to such suspension no
longer exist, the obligation of the Lender to fund Revolving Loans shall be
suspended. If the Lender shall determine that it may not lawfully continue to
maintain and fund Loans to maturity and shall so specify in such notice, the
Borrower shall immediately prepay in full the then outstanding principal amount
of the Loans.

 

20

 

 

2.12         Increased Cost and Reduced Return.

 

(a)          If after the date hereof, a Change of Law or compliance by the
Lender with any request or directive (whether or not having the force of law) of
any Governmental Authority:

 

(i)          shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System)
against assets of, deposits with or for the account of, or credit extended by,
the Lender; or

 

(ii)         shall impose on the Lender or on the United States market for
certificates of deposit or the London interbank market any other condition
affecting Loans or its obligation to make Revolving Loans;

 

and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining any Loan, or to reduce the amount of any sum received or
receivable by the Lender under this Agreement with respect thereto, by an amount
deemed by the Lender to be material, then, within fifteen (15) days after demand
by the Lender, the Borrower shall pay to the Lender such additional amount or
amounts as will compensate the Lender for such increased cost or reduction.

 

(b)          If the Lender shall have determined that after the date hereof, any
Change of Law, or any change in the interpretation or administration thereof, or
compliance by the Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) by any Governmental Authority,
has or would have the effect of reducing the rate of return on the Lender’s
capital as a consequence of its obligations hereunder to a level below that
which the Lender could have achieved but for such adoption, change or compliance
(taking into consideration the Lender’s policies with respect to capital
adequacy) by an amount deemed by the Lender to be material, then from time to
time, within fifteen (15) days after demand by the Lender, the Borrower shall
pay to the Lender such additional amount or amounts as will compensate the
Lender for such reduction.

 

(c)          The Lender will promptly notify the Borrower of any event of which
it has knowledge, occurring after the date hereof, which will entitle the Lender
to compensation pursuant to this Section. A certificate of the Lender claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Lender may use any reasonable
averaging and attribution methods.

 

(d)          The provisions of this Section 2.12 shall be applicable with
respect to any participant, assignee or other transferee, and any calculations
required by such provisions shall be made based upon the circumstances of such
participant, assignee or other transferee.

 

2.13         Application and Allocation of Payments.

 

(a)          Payments made by the Borrower hereunder shall be applied (a) first,
as specifically required hereby; (b) second, to Obligations then due and owing
in the same order of priority as set forth in Section 2.13(b); (b) third, so
long as no Default or Event of Default then exists or would result therefrom, to
other Obligations specified by the Borrower; and (c) fourth, as determined by
the Lender in its discretion.

 

21

 

 

(b)          Notwithstanding anything in any Credit Document to the contrary,
during an Event of Default, monies to be applied to the Obligations, whether
arising from payments by the Borrower, realization on collateral under the
Security Documents, setoff or otherwise, shall be allocated as follows:

 

(i)         first, to all costs and expenses owing to the Lender;

 

(ii)        second, to all Obligations constituting fees;

 

(iii)       third, to all Obligations constituting interest;

 

(iv)       fourth, to all Loans; and

 

(v)        last, to all remaining Obligations.

 

Amounts shall be applied to payment of each category of Obligations only after
payment in full of all preceding categories.

 

2.14         Warrants. On the Closing Date, the Borrower shall issue the
Warrants to the Lender pursuant to the Investment Agreement. The Borrower and
the Lender hereby acknowledge and agree that (i) the Loans and the Warrants are
part of an investment unit within the meaning of Section 1273(c)(2) of the Code,
(ii) for United States federal income tax purposes, (A) the issue price of the
Warrants referred to in clause (i) of Section 3.2(a)(vii) within the meaning of
Section 1273(b) of the Code, which issue price was determined pursuant to
Section 1.1273-2(h)(1) of the Treasury Regulations, is equal to $10,000 and (B)
the issue price of the Warrants referred to in clause (ii) of Section
3.2(a)(vii) within the meaning of Section 1273(b) of the Code, which issue price
was determined pursuant to Section 1.1273-2(h)(1) of the Treasury Regulations,
is equal to $100, and (iii) each of the Borrower and the Lender shall use such
issue prices for all income tax purposes with respect to the making of the Loans
and the issuance of the Warrants.

 

ARTICLE III

 

CLOSING; CONDITIONS OF CLOSING AND BORROWING

 

3.1           Conditions of Initial Loans. The obligation of the Lender to make
Loans in connection with the initial Borrowing hereunder is subject to the
satisfaction of the following conditions precedent:

 

(a)          Credit Documents. The Lender shall have received the following,
each dated as of the Closing Date (unless otherwise specified) and in such
number of copies as the Lender shall have requested:

 

22

 

 

(i)          from each of the parties hereto, a duly executed counterpart of
this Agreement signed by such party;

 

(ii)         the Guaranty, duly completed and executed by Subsidiaries (other
than Immaterial Subsidiaries), in form and substance satisfactory to the Lender;

 

(iii)        the Pledge and Security Agreement, duly completed and executed by
the Borrower and Subsidiaries (other than Immaterial Subsidiaries), in form and
substance satisfactory to the Lender; together with any certificates evidencing
the Capital Stock being pledged thereunder as of the Closing Date and undated
assignments separate from certificate for any such certificate, duly executed in
blank, each in form and substance satisfactory to the Lender;

 

(iv)         Intercompany Notes, duly completed and executed by the Borrower and
each Subsidiary of the Borrower intending to incur Indebtedness pursuant to
clauses (iii) or (v) of Section 7.2, together with allonges attached thereto,
each in form and substance satisfactory to the Lender;

 

(v)          Intercompany Loan Agreements, duly completed and executed by the
Borrower or applicable Subsidiary of the Borrower, as lender, and the applicable
Affiliated Physician Practice Entity, as borrower, together with allonges
attached thereto, each in form and substance satisfactory to the Lender;

 

(vi)         warrants, substantially in the form of Exhibit B to the Investment
Agreement, duly completed and executed by the Borrower (i) for 1,000,000 shares
of common equity of the Borrower with an exercise of $1 per warrant share and
(ii) for 2,000,000 shares of common equity of the Borrower with an exercise
price of $2 per warrant share (such warrants, together with all warrants issued
upon transfer, division or combination of, or in substitution for, such warrants
or any other such warrants (the “Warrants”));

 

(vii)        the Shareholders Agreement (as supplemented, amended, restated,
extended, renewed, replaced or otherwise modified from time to time in
accordance with the terms hereof and thereof, the “Shareholders Agreement”),
duly completed and executed by certain shareholders of the Borrower, the
Borrower and the Lender, in form and substance satisfactory to the Lender; and

 

(viii)      the Registration Rights Agreement (as supplemented, amended,
restated, extended, renewed, replaced or otherwise modified from time to time in
accordance with the terms hereof and thereof, the “Registration Rights
Agreement”), duly completed and executed by the Borrower, in form and substance
satisfactory to the Lender.

 

(b)          Investment Documents. All conditions precedent to the consummation
of the issuance by the Borrower to the Purchaser of the Convertible Note and the
Borrower’s Capital Stock and warrants as set forth in the Investment Documents,
shall have been satisfied to the reasonable satisfaction of the Lender.

 

23

 

 

(c)          Closing Certificate. The Lender shall have received a certificate,
signed by the president, the chief executive officer or the chief financial
officer of the Borrower, dated as of the Closing Date and in form and substance
reasonably satisfactory to the Lender, certifying that (i) all representations
and warranties of the Borrower and its Subsidiaries contained in this Agreement
and the other Credit Documents are true, correct and complete as of the Closing
Date, both immediately before and after giving effect to the making of the
initial Loans and the application of the proceeds thereof (except to the extent
any such representation or warranty is expressly stated to have been made as of
a specific date, in which case such representation or warranty shall be true and
correct as of such date), (ii) no Default or Event of Default has occurred and
is continuing, both immediately before and after giving effect to the making of
the initial Loans and the application of the proceeds thereof, (iii) both
immediately before and after giving effect to the making of the initial Loans
and the application of the proceeds thereof, no Material Adverse Effect has
occurred since January 31, 2013, and there exists no event, condition or state
of facts that could reasonably be expected to result in a Material Adverse
Effect, and (iv) all conditions to the initial extensions of credit hereunder
set forth in this Section 3.1 and in Section 3.2 have been satisfied or waived
as required hereunder.

 

(d)          Secretary’s Certificate. The Lender shall have received a
certificate of the secretary or an assistant secretary of the Borrower and each
Subsidiary Guarantor as of the Closing Date, dated as of the Closing Date and in
form and substance reasonably satisfactory to the Lender, certifying (i) that
attached thereto is a true and complete copy of the articles or certificate of
incorporation, certificate of formation or other organizational document and all
amendments thereto of such party, certified as of a recent date by the Secretary
of State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws, operating agreement or similar governing document of such party, as then
in effect and as in effect at all times from the date on which the resolutions
referred to in clause (iii) below were adopted to and including the date of such
certificate, (iii) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors (or similar governing body) of
such party, authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party, and (iv) as to
the incumbency and genuineness of the signature of each officer of such party
executing this Agreement or any of such other Credit Documents, and attaching
all such copies of the documents described above.

 

(e)          Good Standings. The Lender shall have received a certificate as of
a recent date of the good standing of the Borrower and each of its Subsidiaries
as of the Closing Date, under the laws of its jurisdiction of organization, from
the Secretary of State (or comparable Governmental Authority) of such
jurisdiction.

 

(f)          Solvency Certificate. The Lender shall have received a certificate
of the president or chief financial officer of the Borrower, dated as of the
Closing Date and in form and substance reasonably satisfactory to the Lender,
certifying that the Borrower and each Subsidiary Guarantor is Solvent.

 

24

 

 

(g)          Consents; Approvals. All approvals, permits and consents of any
Governmental Authorities or other Persons required in connection with the
execution and delivery of this Agreement or the other Credit Documents shall
have been obtained, without the imposition of conditions that are not
satisfactory to the Lender, and all related filings, if any, shall have been
made, and all such approvals, permits, consents and filings shall be in full
force and effect and the Lender shall have received such copies thereof as it
shall have reasonably requested.

 

(h)          Lien Searches. The Lender shall have received certified reports
from an independent search service satisfactory to it listing any judgment or
tax lien filing or Uniform Commercial Code financing statement that names the
Borrower, or any of the Borrower’s Subsidiaries as debtor in any of the
jurisdictions listed beneath its name on Schedule I to the Pledge and Security
Agreement, and the results thereof shall be reasonably satisfactory to the
Lender.

 

(i)          Recording and Filing. The Lender shall have received evidence that
UCC financing statements naming the Borrower as debtor and the Lender as secured
party and describing the collateral encumbered by the Security Documents have
been duly filed in each jurisdiction necessary to perfect the Liens created by
the Security Documents and that all other filings and action needed to provide
the Lender with a perfected, first priority security interest in the collateral
described in the Security Documents have occurred.

 

(j)          Insurance. The Lender shall have received certificates of insurance
evidencing the insurance coverages described on Schedule 4.18 and all other or
additional coverages required under the Security Documents.

 

(k)         No Litigation. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court
or other governmental authority to enjoin, restrain or prohibit, or to obtain
substantial damages in respect of, or that is related to or arises from, the
making of the Loans.

 

(l)          Fees. The Borrower shall have paid to the Lender the fees required
to be paid to it on the Closing Date.

 

(m)        No Material Adverse Change. Since January 31, 2013, both immediately
before and after giving effect to the consummation of this Agreement, there
shall not have occurred (i) a Material Adverse Effect or (ii) any event,
condition or state of facts that could reasonably be expected to have a Material
Adverse Effect.

 

(n)         Legal Opinions. The Borrower shall have delivered to the Lender
opinions of counsel to the Borrower dated as of the Closing Date, addressed to
the Lender, in form and substance satisfactory to the Lender.

 

(o)         Certain Agreements. (i) Each Affiliated Physician Practice Entity
shall have entered into amendments to the Physician Practice Management
Agreement and the Intercompany Loan Agreement, in each case, on terms and
conditions satisfactory to Lender; (ii) owners of the Capital Stock issued by
the Affiliated Physician Practice Entities shall have entered into a Physician
Shareholder Agreement on terms and conditions satisfactory to the Lender; and
(iii) each of Warren Hosseinion, M.D. and Adrian Vazquez, M.D. shall have
entered into employment agreements on terms and conditions satisfactory to the
Lender (as such agreements in this clause (iii) are in effect on the Closing
Date, the “Executive Employment Agreements”), and each of the Physician Practice
Management Agreements and the Physician Shareholder Agreements referred to in
clauses (i) and (ii) of this paragraph (o) shall have been assigned to the
Lender as part of the collateral pursuant to the Security Documents.

 

25

 

 

(p)          Other Documents. The Lender shall have received such other
documents, certificates, opinions, instruments and other evidence as the Lender
may reasonably request, all in form and substance satisfactory to the Lender and
its counsel.

 

Notwithstanding the foregoing, the Closing Date shall not occur unless all of
the foregoing conditions are satisfied by March 31, 2014.

 

3.2           Conditions to all Loans. The obligation of the Lender to make any
Loan hereunder (including any Loans made on or after the Closing Date), is
subject to the continued validity of all Credit Documents and the satisfaction
of the following conditions:

 

(a)          The Lender shall have received a notice of borrowing (each a
“Notice of Borrowing”), in the form of Exhibit B, specifying (i) the aggregate
principal amount of the requested Loan to be made pursuant to such Borrowing,
which amount shall not be less than $50,000, and (ii) the requested date of such
Borrowing, which shall be a Business Day and which shall be at least three
Business Days after the Lender receives such Notice of Borrowing (other than any
Borrowing on the Closing Date). Each such Notice of Borrowing shall be
irrevocable.

 

(b)          Each of the representations and warranties made by the Borrower in
Article IV shall be true and correct in all material respects (except to the
extent any such representation or warranty is qualified as to materiality or by
Material Adverse Effect, in which case such representation or warranty shall be
true in all respects) on and as of such date with the same effect as if made on
and as of such date (except to the extent any such representation or warranty
related to a specific date, in which case such representation or warranty shall
be true and correct in all material respects as of such date (except to the
extent any such representation or warranty is qualified as to materiality or
Material Adverse Effect, in which case such representation or warranty shall be
true in all respects as of such date)).

 

(c)          No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the portion of the Loan to be
made on such date.

 

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the truth and accuracy of the
facts specified in paragraphs (a) and (b) of this Section.

 

3.3           Post-Closing. The Borrower and the Subsidiary Guarantors shall use
reasonable best efforts to comply with Section 4.10 of the Pledge and Security
Agreement within 90 days after the Closing Date.

 

26

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to enter into this Agreement and make the Loans
contemplated hereby, the Borrower represents and warrants to the Lender as of
the Closing Date and each date of Borrowing as follows:

 

4.1           Corporate Organization and Power. Each Credit Party (i) is a
corporation or a limited liability company duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be (which jurisdictions, as of the
Closing Date, are set forth on Schedule 4.1), (ii) has the full corporate or
limited liability company power and authority to execute, deliver and perform
the Credit Documents to which it is or will be a party, to own and hold its
property and to engage in its business as presently conducted, and (iii) is duly
qualified to do business as a foreign corporation or limited liability company
and is in good standing in each jurisdiction where the nature of its business or
the ownership of its properties requires it to be so qualified, except where the
failure to be so qualified, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

4.2           Authorization; Enforceability. Each Credit Party has taken, or on
the Closing Date will have taken, all necessary corporate or limited liability
company action, as applicable, to execute, deliver and perform each of the
Credit Documents to which it is or will be a party, and has, or on the Closing
Date (or any later date of execution and delivery) will have, validly executed
and delivered each of the Credit Documents to which it is or will be a party.
This Agreement constitutes, and each of the other Credit Documents upon
execution and delivery will constitute, the legal, valid and binding obligation
of each Credit Party that is a party hereto or thereto, enforceable against it
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general equitable principles or by
principles of good faith and fair dealing (regardless of whether enforcement is
sought in equity or at law).

 

4.3           No Violation. The execution, delivery and performance by each
Credit Party of each of the Credit Documents to which it is or will be a party,
and compliance by it with the terms hereof and thereof, do not and will not
(i) violate any provision of its articles or certificate of incorporation or
formation, its bylaws or operating agreement, or other applicable formation or
organizational documents, (ii) contravene any other Requirement of Law
applicable to it, (iii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any indenture, mortgage, lease,
agreement, contract or other instrument to which it is a party, by which it or
any of its properties is bound or to which it is subject, or (iv) except for the
Liens granted in favor of the Lender pursuant to the Security Documents, result
in or require the creation or imposition of any Lien upon any of its properties,
revenues or assets; except, in the case of clauses (ii) and (iii) above, where
such violations, conflicts, breaches or defaults, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

27

 

 

4.4           Governmental and Third-Party Authorization; Permits. No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority or other Person is or will be required as a
condition to or otherwise in connection with the due execution, delivery and
performance by each Credit Party of this Agreement or any of the other Credit
Documents to which it is or will be a party or the legality, validity or
enforceability hereof or thereof, other than (i) filings of Uniform Commercial
Code financing statements and other instruments and actions necessary to perfect
the Liens created by the Security Documents, (ii) consents, authorizations and
filings that have been (or on or prior to the Closing Date will have been) made
or obtained and that are (or on the Closing Date will be) in full force and
effect, which consents, authorizations and filings are listed on Schedule 4.4,
(iii)  consents, authorization and filings required under the Securities Act,
the Exchange Act and applicable state securities laws, and (iv) consents and
filings the failure to obtain or make which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. Each Credit
Party has, and is in good standing with respect to, all governmental approvals,
licenses, permits and authorizations necessary to conduct its business as
presently conducted and to own or lease and operate its properties, except for
those the failure to obtain which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

4.5           Litigation. There are no actions, investigations, suits or
proceedings pending or, to the knowledge of the Borrower, threatened, at law, in
equity or in arbitration, before any court, other Governmental Authority,
arbitrator or other Person, (i) against or affecting any of the Credit Parties
or any of their respective properties that, if adversely determined, could
reasonably be expected to have a Material Adverse Effect, or (ii) with respect
to this Agreement, any of the other Credit Documents or any of the transactions
contemplated hereby or thereby.

 

4.6           Taxes. Each Credit Party has timely filed all federal, state,
local and foreign tax returns and reports required to be filed by it and has
paid, prior to the date on which penalties would attach thereto or a Lien would
attach to any of the properties of a Credit Party if unpaid, all taxes,
assessments, fees and other charges levied upon it or upon its properties that
are shown thereon as due and payable, other than those that are not yet
delinquent or that are being contested in good faith and by proper proceedings
and for which adequate reserves have been established in accordance with GAAP.
Such returns accurately reflect in all material respects all liability for taxes
of the Credit Parties for the periods covered thereby. As of the Closing Date,
there is no ongoing audit or examination or, to the knowledge of the Borrower,
other investigation by any Governmental Authority of the tax liability of any of
the Credit Parties, and there is no material unresolved claim by any
Governmental Authority concerning the tax liability of any Credit Party for any
period for which tax returns have been or were required to have been filed,
other than unsecured claims for which adequate reserves have been established in
accordance with GAAP. As of the Closing Date, no Credit Party has waived or
extended or has been requested to waive or extend the statute of limitations
relating to the payment of any taxes.

 

28

 

 

 

4.7           Capitalization.

 

(a)          As of the Closing Date, the authorized Capital Stock of the
Borrower consists of (i) 100,000,000 shares of Common Stock, par value $.001 per
share, _____ shares of which, as of the close of business on February 28, 2014,
were issued and outstanding and no more of which additional shares (excluding
any shares issued upon exercise of outstanding options) have been issued between
February 28, 2014 and the Closing Date; and (ii) 5,000,000 shares of Preferred
Stock, par value $.001 per share, no shares of which as of the Closing Date are
issued and outstanding. All of the issued and outstanding shares of Common Stock
have been duly authorized and are validly issued, fully paid and non-assessable.

 

(b)          As of the Closing Date, except as contemplated by this Agreement
and as disclosed on Schedule 4.7(b), there are (i) no authorized or outstanding
securities, rights (preemptive or other), subscriptions, calls, commitments,
warrants, options, or other agreements that give any Person the right to
purchase, subscribe for, or otherwise receive or be issued Capital Stock of the
Borrower or any security convertible into or exchangeable or exercisable for
Capital Stock of the Borrower, (ii) no outstanding debt or equity securities of
the Borrower that upon the conversion, exchange, or exercise thereof would
require the issuance, sale, or transfer by the Borrower of any new or additional
Capital Stock of the Borrower (or any other securities of the Borrower which,
whether after notice, lapse of time, or payment of monies, are or would be
convertible into or exchangeable or exercisable for Capital Stock of the
Borrower), (iii) no agreements or commitments obligating the Borrower to
repurchase, redeem, or otherwise acquire Capital Stock or other securities of
the Borrower or its Subsidiaries, (iv) no agreements or commitments to which the
Borrower is a party or is otherwise bound or that otherwise exists to the
knowledge of the Borrower with respect to the voting (including, without
limitation, any voting trusts or proxies), registration under the Securities
Act, or sale or transfer (including, without limitation, agreements relating to
preemptive rights, rights of first refusal, rights of first offer, buy-sell
rights, co-sale rights or “drag along” rights) of any Capital Stock of the
Borrower and (v) no outstanding or authorized stock appreciation rights, phantom
stock, stock rights, or other equity-based interests in respect of the Borrower.
Except as disclosed on Schedule 4.7(b), as of the Closing Date, the Borrower
does not have outstanding any indebtedness that is exercisable or exchangeable
for or convertible into Capital Stock of the Borrower.

 

(c)          The Borrower has registered its Common Stock pursuant to Section
12(g) of the Exchange Act. The Common Stock is currently quoted on the OTCQB
Marketplace (the “OTCQB”) maintained by the OTC Markets Group, Inc. under the
symbol “AMEH.” The Borrower has not received any oral or written notice from OTC
Markets Group that is pending as of the Closing Date that its Common Stock is
not eligible or will become ineligible for quotation on the OTCQB nor that its
Common Stock does not meet all the requirements for the continuation of such
quotation.

 

(d)          Schedule 4.7(d) sets forth, as of the Closing Date, as to each
Subsidiary Guarantor and, to the knowledge of the Borrower, each other
Subsidiary (x) the number of shares, units or other interests of each class of
Capital Stock outstanding in each such Subsidiary, and the number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and similar rights and (y) the registered holders of all such Capital
Stock of the Subsidiaries and the number of shares, units, interests, options,
warrants or other purchase rights held by each. All outstanding shares of
Capital Stock of the Subsidiary Guarantors and, to the knowledge of the
Borrower, each other Subsidiary are duly and validly issued, fully paid and
nonassessable. Except for the shares of Capital Stock and the other equity
arrangements expressly indicated on Schedule 4.7(d), as of the Closing Date,
there are no shares of Capital Stock, warrants, rights, options or other equity
securities, or other Capital Stock of any Subsidiary Guarantor and, to the
knowledge of the Borrower, each other Subsidiary outstanding or reserved for any
purpose.

 

29

 

 

4.8           Full Disclosure. All factual information heretofore,
contemporaneously or hereafter furnished in writing to the Lender by or on
behalf of any Credit Party for purposes of or in connection with this Agreement
and the other Credit Documents is or will be true and accurate in all material
respects on the date as of which such information is dated or certified (or, if
such information has been updated, amended or supplemented, on the date as of
which any such update, amendment or supplement is dated or certified) and not
made incomplete by omitting to state a material fact necessary to make the
statements contained herein and therein, in light of the circumstances under
which such information was provided, not misleading; provided that, with respect
to projections, budgets and other estimates, except as specifically represented
in Section 4.11(b), the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. As of the Closing Date, there is no fact known to any Credit Party that
has, or could reasonably be expected to have, a Material Adverse Effect, which
fact has not been set forth herein, in the financial statements of the Borrower
and its Subsidiaries furnished to the Lender, or in any certificate, opinion or
other written statement made or furnished by the Borrower to the Lender.

 

4.9           Margin Regulations. No Credit Party is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. No proceeds of the Loans will be
used, directly or indirectly, to purchase or carry any Margin Stock, to extend
credit for such purpose or for any other purpose, in each case that would
violate or be inconsistent with Regulations T, U or X or any provision of the
Exchange Act.

 

4.10         No Material Adverse Effect. There has been no Material Adverse
Effect since January 31, 2013, and there exists no event, condition or state of
facts that could reasonably be expected to result in a Material Adverse Effect.

 

4.11         Financial Matters.

 

(a)          The Borrower has heretofore furnished to the Lender copies of
(i) the audited consolidated balance sheets of the Borrower and its Subsidiaries
as of January 31, 2013, 2012 and 2011, in each case with the related statements
of income, cash flows and stockholders’ equity for the fiscal years then ended,
together with the opinion of Kabani & Company, Inc. thereon, and (ii) the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
October 31, 2013, and the related statements of income, cash flows and
stockholders’ equity for the nine-month period then ended. Such financial
statements have been prepared in accordance with GAAP (subject, with respect to
the unaudited financial statements, to the absence of notes required by GAAP and
to normal year-end adjustments) and present fairly in all material respects the
financial condition of the Borrower and its Subsidiaries on a consolidated basis
as of the respective dates thereof and the results of operations of the Borrower
and its Subsidiaries on a consolidated basis for the respective periods then
ended. Except as fully reflected in the most recent financial statements
referred to above and the notes thereto, there are no material liabilities or
obligations with respect to the Borrower and its Subsidiaries of any nature
whatsoever (whether absolute, contingent or otherwise and whether or not due)
that are required in accordance with GAAP to be reflected in such financial
statements and that are not so reflected.

 

30

 

 

(b)          The Borrower has prepared, and has heretofore furnished to the
Lender a copy of the Projections. In the good faith opinion of management of the
Borrower, the assumptions used in the preparation of the Projections were fair,
complete and reasonable when made and continue to be fair, complete and
reasonable as of the date hereof. The Projections have been prepared in good
faith by the executive and financial personnel of the Borrower, are complete and
represent a reasonable estimate of the future performance and financial
condition of the Borrower and its Subsidiaries, subject to the uncertainties and
approximations inherent in any projections.

 

(c)          Each Credit Party (i) has capital sufficient to carry on its
businesses as conducted and as proposed to be conducted, (ii) has assets with a
fair saleable value, determined on a going concern basis, which are (y) not less
than the amount required to pay the probable liability on its existing debts as
they become absolute and matured and (z) greater than the total amount of its
liabilities (including identified contingent liabilities, valued at the amount
that can reasonably be expected to become absolute and matured in their ordinary
course), and (iii) does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay such debts and liabilities as
they mature in their ordinary course.

 

(d)          Since January 31, 2013, there has not been an occurrence of a fraud
that involves management or other employees who have a significant role in, the
Borrower’s internal controls over financial reporting, as described in Section
404 of the Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated
thereunder and the accounting and auditing principles, rules, standards and
practices promulgated or approved with respect thereto.

 

(e)          Neither (i) the board of directors of any Credit Party, a committee
thereof or an authorized officer of any Credit Party has concluded that any
financial statement previously furnished to the Lender should no longer be
relied upon because of an error, nor (ii) has any Credit Party been advised by
its auditors that a previously issued audit report or interim review cannot be
relied on.

 

4.12         Ownership of Properties. Each Credit Party (i) has good and
marketable title to all real property owned by it, (ii) holds interests as
lessee under valid leases in full force and effect with respect to all material
leased real and personal property used in connection with its business, and
(iii) has good title to all of its other material properties and assets
reflected in the most recent financial statements referred to in Section
4.11(a)(ii) (except as sold or otherwise disposed of since the date thereof in
the ordinary course of business), in each case free and clear of all Liens other
than Permitted Liens. Schedule 4.12 lists, as of the Closing Date, all Realty of
the Credit Parties, indicating in each case the identity of the owner, the
address of the property, the nature of use of the premises, and whether such
interest is a leasehold or fee ownership interest.

 

31

 

 

4.13         ERISA.

 

(a)          Each Credit Party and its ERISA Affiliates is in compliance with
the applicable provisions of ERISA, and each Plan is and has been administered
in compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Code, in each case except
where the failure so to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No ERISA Event that
could reasonably be expected to have a Material Adverse Effect (i) has occurred
within the five-year period prior to the Closing Date, (ii) has occurred and is
continuing, or (iii) to the knowledge of the Borrower, is reasonably expected to
occur with respect to any Plan. Except as could not reasonably be expected to
have a Material Adverse Effect, no Plan has any Unfunded Pension Liability as of
the most recent annual valuation date applicable thereto, and no Credit Party or
any of its ERISA Affiliates has engaged in a transaction that could be subject
to Section 4069 or 4212(c) of ERISA.

 

(b)          No Credit Party or any of its ERISA Affiliates has any outstanding
liability on account of a complete or partial withdrawal from any Multiemployer
Plan, and no Credit Party or any of its ERISA Affiliates would become subject to
any liability under ERISA if any such Credit Party or ERISA Affiliate were to
withdraw completely from all Multiemployer Plans as of the most recent valuation
date. No Multiemployer Plan is in “reorganization” or is “insolvent” within the
meaning of such terms under ERISA.

 

4.14         Environmental Matters. Except as set forth on Schedule 4.14:

 

(a)          No Hazardous Substances are or have been generated, used, located,
released, treated, transported, disposed of or stored, currently or in the past,
(i) by any Credit Party or (ii) to the knowledge of the Borrower, by any other
Person (including any predecessor in interest) or otherwise, in either case in,
on, about or to or from any portion of any real property, leased, owned or
operated by any Credit Party, except in compliance with all applicable
Environmental Laws; no portion of any such real property or, to the knowledge of
the Borrower, any other real property at any time leased, owned or operated by
any Credit Party is contaminated by any Hazardous Substance; and no portion of
any real property leased, owned or operated by any Credit Party is presently or,
to the knowledge of the Borrower, has ever been, the subject of an environmental
audit, assessment or remedial action.

 

(b)          No portion of any real property leased, owned or operated by any
Credit Party has been used by any Credit Party or, to the knowledge of the
Borrower, by any other Person, as or for a mine, landfill, dump or other
disposal facility, gasoline service station or bulk petroleum products storage
facility; and no portion of such real property or any other real property
currently or at any time in the past leased, owned or operated by any Credit
Party has, pursuant to any Environmental Law, been placed on the “National
Priorities List” or “CERCLIS List” (or any similar federal, state or local list)
of sites subject to possible environmental problems.

 

(c)          All activities and operations of the Credit Parties are in
compliance with the requirements of all applicable Environmental Laws; each
Credit Party has obtained all licenses and permits under Environmental Laws
necessary to its respective operations, all such licenses and permits are being
maintained in good standing, and each Credit Party is in compliance with all
terms and conditions of such licenses and permits; and no Credit Party is
involved in any suit, action or proceeding, or has received any notice,
complaint or other request for information from any Governmental Authority or
other Person, with respect to any actual or alleged Environmental Claims, and to
the knowledge of the Borrower, there are no threatened Environmental Claims, nor
any basis therefor.

 

32

 

 

4.15         Compliance with Laws. Each Credit Party has timely filed all
material reports, documents and other materials required to be filed by it under
all applicable Requirements of Law with any Governmental Authority, has retained
all material records and documents required to be retained by it under all
applicable Requirements of Law, and is otherwise in compliance with all
applicable Requirements of Law in respect of the conduct of its business and the
ownership and operation of its properties, except in each case to the extent
that the failure to comply therewith, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

4.16         Intellectual Property. Each Credit Party owns, or has the legal
right to use, all Intellectual Property necessary for it to conduct its business
as currently conducted. Schedule 4.16 lists, as of the Closing Date, all
registered Intellectual Property owned by any Credit Party. No claim has been
asserted or is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Borrower know of any such claim, and to the
knowledge of the Borrower, the use of such Intellectual Property by any Credit
Party does not infringe on the known rights of any Person, except for such
claims and infringements that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

4.17         Investment Company Act. No Credit Party is an “investment company,”
a company “controlled” by an “investment company,” or an “investment advisor,”
within the meaning of the Investment Company Act of 1940, as amended.

 

4.18         Insurance. Schedule 4.18 sets forth, as of the Closing Date, an
accurate and complete list and a brief description (including the insurer,
policy number, type of insurance, coverage limits, deductibles, expiration dates
and any special cancellation conditions) of all policies of property and
casualty, liability (including, but not limited to, product liability), business
interruption, workers’ compensation, and other forms of insurance owned or held
by the Credit Parties or pursuant to which any of their respective assets are
insured. The assets, properties and business of the Credit Parties are insured
against such hazards and liabilities, under such coverages and in such amounts,
as are customarily maintained by prudent companies similarly situated and under
policies issued by insurers of recognized responsibility.

 

4.19         Material Contracts. Schedule 4.19 lists, as of the Closing Date,
each “material contract” (within the meaning of Item 601(b)(10) of Regulation
S-K under the Securities Act) to which any Credit Party is a party, by which any
Credit Party or its properties is bound or to which any Credit Party is subject
(collectively, “Material Contracts”), and also indicates the parties thereto. As
of the Closing Date, (i) each Material Contract is in full force and effect and
is enforceable by each Credit Party that is a party thereto in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general or equitable principles or by principles of good faith and
fair dealing, and (ii) no Credit Party or, to the knowledge of the Borrower, any
other party thereto is in breach of or default under any Material Contract in
any material respect or has given notice of termination or cancellation of any
Material Contract.

 

33

 

 

4.20         Security Documents. The provisions of each of the Security
Documents (whether executed and delivered prior to or on the Closing Date or
thereafter) are and will be effective to create in favor of the Lender a valid
and enforceable, first priority security interest in and Lien upon all right,
title and interest of each Credit Party that is a party thereto in and to the
collateral purported to be pledged by it thereunder and described therein, and
upon (i) the initial extension of credit hereunder, (ii) the filing of
appropriately completed Uniform Commercial Code financing statements and
continuations thereof in the jurisdictions specified therein, (iii) the filing
of appropriately completed short-form assignments in the U.S. Patent and
Trademark Office and the U.S. Copyright Office, as applicable, and (iv) the
possession by the Lender of any certificates evidencing the securities pledged
thereby, duly endorsed or accompanied by duly executed stock powers, such
security interest and Lien shall constitute from the Closing Date a fully
perfected and first priority security interest in and Lien upon such right,
title and interest of the applicable Credit Party in and to such collateral, to
the extent that such security interest and Lien can be perfected by such
filings, actions and possession, subject only to Permitted Liens.

 

4.21         Labor Relations. No Credit Party is engaged in any unfair labor
practice within the meaning of the National Labor Relations Act of 1947, as
amended. As of the Closing Date, there is (i) no unfair labor practice complaint
before the National Labor Relations Board, or grievance or arbitration
proceeding arising out of or under any collective bargaining agreement, pending
or, to the knowledge of the Borrower, threatened, against any Credit Party,
(ii) no strike, lock-out, slowdown, stoppage, walkout or other labor dispute
pending or, to the knowledge of the Borrower, threatened, against any Credit
Party, and (iii) to the knowledge of the Borrower, no petition for certification
or union election or union organizing activities taking place with respect to
any Credit Party. As of the Closing Date, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Credit Parties.

 

4.22         No Burdensome Restrictions. No Credit Party is a party to any
written agreement or instrument or subject to any other obligations or any
charter or corporate restriction or any provision of any applicable Requirement
of Law that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

4.23         OFAC; Anti-Terrorism Laws.

 

(a)          No Credit Party is a Sanctioned Person or does business in a
Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States administered by OFAC.

 

(b)          Neither the making of the Loans hereunder nor the use of the
proceeds thereof will violate the PATRIOT Act, the Trading with the Enemy Act,
as amended, the Foreign Corrupt Practices Act or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto. The Credit Parties are in compliance in all material respects
with the PATRIOT Act.

 

34

 

 

4.24         Investment Documents. Each of the representations and warranties
contained in the Investment Documents made by each Credit Party is true and
correct as of the Closing Date. Each of the Credit Parties agrees that, by this
reference, such representations and warranties contained in the other Investment
Documents by a Credit Party, without limiting any of the representations and
warranties otherwise contained herein or in any other Credit Document, hereby
are incorporated herein, mutatis mutandis, for the benefit of the Lender.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the termination of the Revolving Credit Commitment and the payment in full
in cash of all principal and interest with respect to the Loans, together with
all fees, expenses and other amounts then due and owing hereunder:

 

5.1           Financial Statements. The Borrower will deliver to the Lender:

 

(a)          As soon as available and in any event within 50 days (or, if
earlier or up to five Business Days later, if applicable to the Borrower at the
time of delivery, the quarterly report deadline as extended by Rule 12b-25 under
the Exchange Act rules and regulations and, if such day is not a Business Day,
then on the next succeeding Business Day) after the end of each fiscal quarter
of each fiscal year (excluding the fourth fiscal quarter of each fiscal year),
beginning with the first fiscal quarter for which such financial statements were
not delivered as of the Closing Date, unaudited consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries as of the end of such fiscal
quarter and unaudited consolidated and consolidating statements of income, cash
flows and stockholders’ equity for the Borrower and its Subsidiaries for the
fiscal quarter then ended and for that portion of the fiscal year then ended, in
each case setting forth comparative consolidated figures as of the end of and
for the corresponding period in the preceding fiscal year together with
comparative budgeted figures for the fiscal period then ended, all in reasonable
detail and prepared in accordance with GAAP (subject to the absence of notes
required by GAAP and subject to normal year-end adjustments) applied on a basis
consistent with that of the preceding quarter or containing disclosure of the
effect on the financial condition or results of operations of any change in the
application of accounting principles and practices during such quarter;

 

(b)          As soon as available and in any event within 105 days (or, if
earlier or up to 15 Business Days later, if applicable to the Borrower at the
time of delivery, the annual report deadline as extended by Rule 12b-25 under
the Exchange Act rules and regulations and, if such day is not a Business Day,
then on the next succeeding Business Day) after the end of each fiscal year,
beginning with fiscal year 2014, an audited consolidated and unaudited
consolidating balance sheet of the Borrower and its Subsidiaries as of the end
of such fiscal year and the related audited consolidated and unaudited
consolidating statements of income, cash flows and stockholders’ equity for the
Borrower and its Subsidiaries for the fiscal year then ended, including the
notes thereto, in each case setting forth comparative consolidated figures as of
the end of and for the preceding fiscal year together with comparative budgeted
figures for the fiscal year then ended, all in reasonable detail and (with
respect to the audited statements) certified by the independent certified public
accounting firm regularly retained by the Borrower or another independent
certified public accounting firm of recognized national standing reasonably
satisfactory to the Lender, together with (y) a report thereon by such
accountants that is not qualified as to scope of audit and to the effect that
such financial statements present fairly in all material respects the
consolidated financial condition and results of operations of the Borrower and
its Subsidiaries as of the dates and for the periods indicated in accordance
with GAAP applied on a basis consistent with that of the preceding year or
containing disclosure of the effect on the financial condition or results of
operations of any change in the application of accounting principles and
practices during such year, and (z) a letter from such accountants to the effect
that, based on and in connection with their examination of the financial
statements of the Borrower and its Subsidiaries, they obtained no knowledge of
the occurrence or existence of any Default or Event of Default relating to
accounting or financial reporting matters (which certificate may be limited to
the extent required by accounting rules or guidelines), or a statement
specifying the nature and period of existence of any such Default or Event of
Default disclosed by their audit; and

 

35

 

 

(c)          Concurrently with each delivery of the financial statements
described in Sections 5.1(a) and 5.1(b), a report in form and method of analysis
similar to the Management’s Discussion and Analysis found in an annual report,
Form 10-K or Form 10-Q of a publicly registered company, or in such other form
as may be satisfactory to the Lender, regarding such topics as the Borrower’s
financial condition and results of operations, the Borrower’s business and
corresponding industry and the Borrower’s management.

 

Documents required to be delivered pursuant to Sections 5.1 or 5.2(c) (to the
extent such documents are included in materials otherwise filed with the U.S.
Securities Exchange Commission) may be delivered electronically and if so
delivered, will be deemed to have been delivered on the date on which such
documents are posted to EDGAR.

 

5.2           Other Business and Financial Information. The Borrower will
deliver to the Lender:

 

(a)          Concurrently with each delivery of the financial statements
described in Sections 5.1(a) (including with respect to financial statements as
of the end of and for the fourth fiscal quarter of each fiscal year) and 5.1(b),
a Compliance Certificate with respect to the period covered by the financial
statements being delivered thereunder, executed by a Financial Officer of the
Borrower, together with a Covenant Compliance Worksheet reflecting the
computation of the financial covenants set forth in Article VI as of the last
day of the period covered by such financial statements;

 

(b)          Promptly upon receipt thereof, copies of any “management letter”
submitted to any Credit Party by its certified public accountants in connection
with each annual, interim or special audit, and promptly upon completion
thereof, any response reports from such Credit Party in respect thereof;

 

(c)          Promptly upon the sending, filing or receipt thereof, copies of
(i) all financial statements, reports, notices and proxy statements that any
Credit Party shall send or make available generally to its shareholders,
(ii) all regular, periodic and special reports, registration statements and
prospectuses (other than on Form S-8) that any Credit Party shall render to or
file with the Securities and Exchange Commission, the National Association of
Securities Dealers, Inc. or any national securities exchange, and (iii) all
press releases and other statements made available generally by any Credit Party
to the public concerning material developments in the business of the Credit
Parties;

 

36

 

 

(d)          Promptly upon (and in any event within five Business Days after)
any Responsible Officer of any Credit Party obtaining knowledge thereof, written
notice of any of the following:

 

(i)          the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of the Borrower specifying the nature
of such Default or Event of Default, the period of existence thereof and the
action that the Borrower has taken and proposes to take with respect thereto;

 

(ii)         the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting any Credit Party, including any
such investigation or proceeding by any Governmental Authority (other than
routine periodic inquiries, investigations or reviews), that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, and any material development in any litigation
or other proceeding previously reported pursuant to this Section;

 

(iii)        the receipt by any Credit Party from any Governmental Authority of
(A) any notice asserting any failure by any Credit Party to be in compliance
with applicable Requirements of Law or that threatens the taking of any action
against any Credit Party or sets forth circumstances that, if taken or adversely
determined, could reasonably be expected to have a Material Adverse Effect, or
(B) any notice of any actual or threatened suspension, limitation or revocation
of, failure to renew, or imposition of any restraining order, escrow or
impoundment of funds in connection with, any license, permit, accreditation or
authorization of any Credit Party, where such action could reasonably be
expected to have a Material Adverse Effect;

 

(iv)         the occurrence of any ERISA Event, together with (x) a written
statement of a Responsible Officer of the Borrower specifying the details of
such ERISA Event and the action that the applicable Credit Party has taken and
proposes to take with respect thereto, (y) a copy of any notice with respect to
such ERISA Event that may be required to be filed with the PBGC and (z) a copy
of any notice delivered by the PBGC to any Credit Party or an ERISA Affiliate
with respect to such ERISA Event;

 

(v)          the occurrence of any material default under, or any proposed or
threatened termination or cancellation of, any Material Contract or other
material contract or agreement to which any Credit Party is a party, in any such
case the default under or termination or cancellation of which could reasonably
be expected to have a Material Adverse Effect;

 

37

 

 

(vi)         the occurrence of any of the following: (x) the assertion of any
Environmental Claim against or affecting any Credit Party or any real property
leased, operated or owned by any Credit Party, or any Credit Party’s discovery
of a basis for any such Environmental Claim; (y) the receipt by any Credit Party
of notice of any alleged violation of or noncompliance with any Environmental
Laws or release of any Hazardous Substance; or (z) the taking of any
investigation, remediation or other responsive action by any Credit Party or any
other Person in response to the actual or alleged violation of any Environmental
Law by any Credit Party or generation, storage, transport, release, disposal or
discharge of any Hazardous Substances on, to, upon or from any real property
leased, operated or owned by any Credit Party; but in each case under
clauses (x), (y) and (z) above, only to the extent the same could reasonably be
expected to have a Material Adverse Effect;

 

(vii)        if the Borrower has not already provided notice to the Lender
pursuant to Section 5.8, the occurrence of a Permitted Acquisition together with
a reasonably detailed description of the material terms of such Permitted
Acquisition (including, without limitation, the Acquisition Amount and method
and structure of payment) and of each Target that is the subject of such
Permitted Acquisition and

 

(viii)      any other matter or event that has, or could reasonably be expected
to have, a Material Adverse Effect, together with a written statement of a
Responsible Officer of the Borrower setting forth the nature and period of
existence thereof and the action that the affected Credit Parties have taken and
propose to take with respect thereto;

 

(e)          Concurrently with each delivery of the financial statements
described in Section 5.1(b), commencing with respect to the financial statements
for fiscal year ended 2015, calculations reflecting the computation of
Consolidated EBITDA for the Immaterial Subsidiaries as of the last day of the
period covered by such financial statements; and

 

(f)          As promptly as reasonably possible, such other information about
the business, condition (financial or otherwise), operations or properties of
any Credit Party as the Lender may from time to time reasonably request.

 

5.3           Existence; Franchises; Maintenance of Properties. The Borrower
will, and will cause each of its Subsidiary Guarantors to, (i) maintain and
preserve in full force and effect its existence, except as expressly permitted
otherwise by Section 7.1, (ii) obtain, maintain and preserve in full force and
effect all other rights, franchises, licenses, permits, certifications,
approvals and authorizations required by Governmental Authorities and necessary
to the ownership, occupation or use of its properties or the conduct of its
business, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect, and (iii) keep all material
properties in good working order and condition (normal wear and tear and damage
by casualty excepted) and from time to time make all necessary repairs to and
renewals and replacements of such properties, except to the extent that any of
such properties are obsolete or are being replaced or, in the good faith
judgment of the Borrower, are no longer useful or desirable in the conduct of
the business of the Credit Parties.

 

5.4           Compliance with Laws. The Borrower will, and will cause each of
its Subsidiary Guarantors to, comply in all respects with all Requirements of
Law applicable in respect of the conduct of its business and the ownership and
operation of its properties, except to the extent the failure so to comply could
not reasonably be expected to have a Material Adverse Effect.

 

38

 

 

5.5           Payment of Obligations. The Borrower will, and will cause each of
its Subsidiary Guarantors to, (i) pay, discharge or otherwise satisfy at or
before maturity all liabilities and obligations as and when due (subject to any
applicable subordination, grace and notice provisions), except to the extent
failure to do so would not cause an Event of Default pursuant to Section 8.1(e),
and (ii) pay and discharge all taxes, assessments and governmental charges or
levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, would become a Lien (other than a Permitted Lien)
upon any of the properties of any Credit Party; provided, however, that no
Credit Party shall be required to pay any such obligation, tax, assessment,
charge, levy or claim that is being contested in good faith and, if applicable,
by proper proceedings and, if applicable, as to which such Credit Party is
maintaining adequate reserves with respect thereto in accordance with GAAP.

 

5.6           Insurance.

 

(a)          The Borrower will, and will cause each of its Subsidiary Guarantors
to, maintain with financially sound and reputable insurance companies insurance
with respect to its assets, properties and business, against such hazards and
liabilities, of such types and in such amounts, as is customarily maintained by
companies in the same or similar businesses similarly situated. Each such policy
of insurance shall contain a clause requiring the insurer to give not less than
30 days’ prior written notice to the Lender before any cancellation of the
policies for any reason whatsoever and shall provide that any loss shall be
payable in accordance with the terms thereof notwithstanding any act of any
Credit Party that might result in the forfeiture of such insurance.

 

(b)          The Borrower will, and will cause each of its Subsidiary Guarantors
to, direct all insurers under policies of property and casualty insurance on the
collateral purported to be covered by the Security Documents to pay all proceeds
payable thereunder directly to the Lender as loss payee and additional insured,
as applicable. The Lender shall hold all such proceeds for the account of the
Credit Parties. So long as no Event of Default has occurred and is continuing,
and subject Section 2.2, the Lender shall, at the Borrower’s request, disburse
such proceeds as payment for the purpose of replacing or repairing destroyed or
damaged assets, as and when required to be paid and upon presentation of
evidence satisfactory to the Lender of such required payments and such other
documents as the Lender may reasonably request. As and to the extent required by
Section 2.2, and in any event upon and during the continuance of an Event of
Default, the Lender shall apply such proceeds as a prepayment of the Loans in
the manner provided in Section 2.2.

 

5.7           Maintenance of Books and Records; Inspection. The Borrower will,
and will cause each of its Subsidiary Guarantors to, (i) maintain adequate
books, accounts and records, in which full, true and correct entries shall be
made of all financial transactions in relation to its business and properties,
and prepare all financial statements required under this Agreement, in each case
in accordance with GAAP and in compliance with the requirements of any
Governmental Authority having jurisdiction over it, and (ii) permit employees or
agents of the Lender to visit and inspect its properties and examine or audit
its books, records, working papers and accounts and make copies and memoranda of
them, and to discuss its affairs, finances and accounts with its officers and
employees and, upon notice to the Borrower, the independent public accountants
of the Borrower and its Subsidiary Guarantors (and by this provision the
Borrower authorizes such accountants to discuss the finances and affairs of the
Borrower and its Subsidiary Guarantors), all at such times and from time to
time, upon reasonable notice and during business hours, as may be reasonably
requested.

 

39

 

 

5.8           Permitted Acquisitions. In addition to the requirements contained
in the definition of Permitted Acquisition and in the other applicable terms and
conditions of this Agreement, the Borrower shall, with respect to any Permitted
Acquisition in which the corresponding Acquisition Amount exceeds $500,000,
comply with, and cause each other applicable Credit Party to comply with, the
following covenants:

 

(a)          Not less than ten Business Days prior to the consummation of any
Permitted Acquisition, the Borrower shall have delivered to the Lender the
following:

 

(i)          a reasonably detailed description of the material terms of such
Permitted Acquisition (including, without limitation, the Acquisition Amount and
method and structure of payment) and of each Person or business that is the
subject of such Permitted Acquisition (each, a “Target”);

 

(ii)         audited historical financial statements of the Target (or, if there
are two or more Targets that are the subject of such Permitted Acquisition and
that are part of the same consolidated group, consolidated historical financial
statements for all such Targets) for the two most recent fiscal years available,
prepared by a firm of independent certified public accountants reasonably
satisfactory to the Lender (or, if audited financial statements are not
available, unaudited financial statements for such periods), and (if available)
unaudited financial statements for any interim periods since the most recent
fiscal year-end;

 

(iii)        consolidated projected income statements of the Borrower and its
Subsidiaries (giving effect to such Permitted Acquisition and the consolidation
with the Borrower of each relevant Target) for the three-year period following
the consummation of such Permitted Acquisition, in reasonable detail, together
with any appropriate statement of assumptions and pro forma adjustments;

 

(iv)         with respect to any such Permitted Acquisition in which any
Contingent Purchase Price Obligations shall be incurred by the Borrower or any
other Credit Party, a copy of the most recent draft of the acquisition agreement
(including schedules and exhibits thereto, to the extent available) and other
material documents (including the documentation evidencing such Contingent
Purchase Price Obligations);

 

(v)          a certificate, in form and substance reasonably satisfactory to the
Lender, executed by a Financial Officer of the Borrower setting forth the
Acquisition Amount (including a good faith calculation of any Contingent
Purchase Price Obligations) and further to the effect that, to the best of such
Financial Officer’s knowledge, (w) the consummation of such Permitted
Acquisition will not result in a violation of any provision of this Section 5.8
or any other provision of this Agreement, (x) the Borrower shall show pro forma
compliance with the financial covenants set forth in Article VI (with such
covenant calculations to be attached to the certificate using the Covenant
Compliance Worksheet), (y) the Borrower believes in good faith that it will
continue to comply with such financial covenants for a period of one year
following the date of the consummation of such Permitted Acquisition, and
(z) after giving effect to such Permitted Acquisition and any Borrowings in
connection therewith, the Borrower believes in good faith that it will have
sufficient availability hereunder to meet its ongoing working capital
requirements; and

 

40

 

 

(vi)         true and correct copies of the final execution copy of the
acquisition agreement (including schedules and exhibits thereto) and other
material documents and closing papers delivered in connection therewith.

 

(b)          The consummation of each Permitted Acquisition shall be deemed to
be a representation and warranty by the Borrower that (except as shall have been
approved in writing by the Lender) all conditions thereto set forth in this
Section 5.8 and in the description furnished under Section 5.8(a)(i) have been
satisfied, that the same is permitted in accordance with the terms of this
Agreement, and that the matters certified to by the Financial Officer of the
Borrower in the certificate referred to in Section 5.8(a)(v) are, to the best of
such Financial Officer’s knowledge, true and correct in all material respects as
of the date such certificate is given, which representation and warranty shall
be deemed to be a representation and warranty as of the date thereof for all
purposes hereunder.

 

5.9           Creation or Acquisition of Subsidiaries. Subject to the provisions
of Section 5.8, the Borrower may from time to time create or acquire new
physician practices that will be Subsidiaries hereunder and other new
Subsidiaries in connection with Permitted Acquisitions or otherwise, and
Subsidiary Guarantors of the Borrower may create or acquire new Subsidiaries;
provided that:

 

(a)          Concurrently with (and in any event within ten Business Days after)
the creation or direct or indirect acquisition by the Borrower thereof, (i) each
such new Subsidiary, other than if such new Subsidiary constitutes an Immaterial
Subsidiary, will execute and deliver to the Lender (A) a joinder to the
Guaranty, pursuant to which such new Subsidiary shall become a guarantor
thereunder and shall guarantee the payment in full of the Obligations of the
Borrower under this Agreement and the other Credit Documents and (B) a joinder
to the Pledge and Security Agreement, pursuant to which such new Subsidiary
shall become a party thereto and shall grant to the Lender a first priority Lien
upon and security interest in its accounts receivable, inventory, equipment,
general intangibles and other property as collateral for its obligations under
the Guaranty, subject only to Permitted Liens, and (ii) other than if such
Subsidiary is a physician practice, the Borrower will, or will cause the parent
Subsidiary that owns the Capital Stock of such new Subsidiary to, execute and
deliver to the Lender an amendment or supplement to the Pledge and Security
Agreement pursuant to which all of the Capital Stock so owned by the Borrower or
such other Subsidiary shall be pledged to the Lender, together with the
certificates evidencing such Capital Stock and undated stock powers duly
executed in blank and, in each case, any such other documents and certificates ,
in form and substance reasonably satisfactory to the Lender, as the Lender may
reasonably request in connection therewith;

 

(b)          Concurrently with (and in any event within 10 Business Days after)
the creation or acquisition of any new Subsidiary, the Borrower will deliver to
the Lender:

 

41

 

 

(i)          (A) a copy of the certificate of incorporation (or other charter
documents) of such Subsidiary, certified as of a date that is satisfactory to
the Lender by the applicable Governmental Authority of the jurisdiction of
incorporation or organization of such Subsidiary, (B) a copy of the bylaws or
similar organizational document of such Subsidiary, certified on behalf of such
Subsidiary as of a date that is satisfactory to the Lender by the corporate
secretary or assistant secretary of such Subsidiary, (C) an original certificate
of good standing for such Subsidiary issued by the applicable Governmental
Authority of the jurisdiction of incorporation or organization of such
Subsidiary and, (D)  other than if such new Subsidiary constitutes an Immaterial
Subsidiary, copies of the resolutions of the board of directors and, if
required, stockholders or other equity owners of such Subsidiary authorizing the
execution, delivery and performance of the agreements, documents and instruments
executed pursuant to Section 5.9(a), certified on behalf of such Subsidiary by
an Authorized Officer of such Subsidiary, all in form and substance reasonably
satisfactory to the Lender;

 

(ii)         other than if such new Subsidiary constitutes an Immaterial
Subsidiary, a report of Uniform Commercial Code financing statement, tax and
judgment lien searches performed against such Subsidiary in each jurisdiction in
which such Subsidiary is incorporated or organized, has a place of business or
maintains any assets, which report shall show no Liens on its assets (other than
Permitted Liens);

 

(iii)        other than if such new Subsidiary constitutes an Immaterial
Subsidiary, a certificate of the secretary or an assistant secretary of such
Subsidiary as to the incumbency and signature of the officers executing
agreements, documents and instruments executed pursuant to Section 5.9(a);

 

(iv)         other than if such new Subsidiary constitutes an Immaterial
Subsidiary, a certificate as to the solvency of such Subsidiary, addressed to
the Lender, dated as of the date of creation or acquisition of such Subsidiary
and in form and substance reasonably satisfactory to the Lender;

 

(v)          other than if such new Subsidiary constitutes an Immaterial
Subsidiary, evidence satisfactory to the Lender that no Default or Event of
Default shall exist immediately before or after the creation or acquisition of
such Subsidiary or be caused thereby; and

 

(vi)         a certificate executed by an Authorized Officer of the Borrower
and, if such Subsidiary does not constitute an Immaterial Subsidiary, such
Subsidiary, which shall constitute a representation and warranty by the Borrower
and such Subsidiary as of the date of the creation or acquisition of such
Subsidiary that all conditions contained in this Agreement to such creation or
acquisition have been satisfied, in form and substance reasonably satisfactory
to the Lender; and

 

42

 

 

(c)          If the Acquisition involves a physician practice that will be a
Subsidiary of the Borrower, other than if such Subsidiary constitutes an
Immaterial Subsidiary, concurrently with the creation or direct or indirect
acquisition by the Borrower thereof, each such physician practice and the owner
of all the Capital Stock issued by such physician practice (or, if there is more
than one owner, owners of at least seventy five percent (75%) of the Capital
Stock issued by such physician practice) within ten (10) Business Days after the
Acquisition shall enter into a Physician Shareholder Agreement, a Physician
Practice Management Agreement and collateral assignments thereof to the Lender,
in each case on terms and conditions satisfactory to the Lender.

 

(d)          If for any reason and at any time a Subsidiary previously
qualifying as an Immaterial Subsidiary no longer qualifies as an Immaterial
Subsidiary and such Subsidiary involves a physician practice, such Subsidiary
and the owner of all the Capital Stock issued by such Subsidiary (or, if there
is more than one owner, owners of at least seventy five percent (75%) of the
Capital Stock issued by such Subsidiary) within ten (10) Business Days after the
first date such Subsidiary no longer qualifies as an Immaterial Subsidiary shall
enter into a Physician Shareholder Agreement, a Physician Practice Management
Agreement and collateral assignments thereof to the Lender, in each case on
terms and conditions satisfactory to the Lender.

 

(e)          Other than with respect to a new Subsidiary that constitutes an
Immaterial Subsidiary, as promptly as reasonably possible, the Borrower and the
Subsidiary Guarantors will deliver any such other documents, certificates and
opinions, in form and substance reasonably satisfactory to the Lender, as the
Lender may reasonably request in connection therewith and will take such other
action as the Lender may reasonably request to create in favor of the Lender a
perfected security interest in the collateral being pledged pursuant to the
documents described above.

 

5.10         Additional Security.

 

(a)          The Borrower will, and will cause each of the Subsidiary Guarantors
to, grant to the Lender from time to time security interests, mortgages and
other Liens in and upon such of its assets and properties as are not covered by
the Security Documents executed and delivered on the Closing Date or pursuant to
Section 5.9, and as may be reasonably requested from time to time by the Lender.
Such security interests and Liens shall be granted pursuant to documentation in
form and substance reasonably satisfactory to the Lender and shall constitute
valid and perfected security interests and Liens, subject to no Liens other than
Permitted Liens.

 

(b)          If for any reason and at any time a Subsidiary previously
qualifying as an Immaterial Subsidiary no longer qualifies as an Immaterial
Subsidiary, such Subsidiary will execute and deliver to the Lender within ten
(10) Business Days after the first date such Subsidiary no longer qualifies as
an Immaterial Subsidiary (A) a joinder to the Guaranty, pursuant to which such
Subsidiary shall become a guarantor thereunder and shall guarantee the payment
in full of the Obligations of the Borrower under this Agreement and the other
Credit Documents, (B) a joinder to the Pledge and Security Agreement, pursuant
to which such Subsidiary shall become a party thereto and shall grant to the
Lender a first priority Lien upon and security interest in its accounts
receivable, inventory, equipment, general intangibles and other property as
collateral for its obligations under the Guaranty, subject only to Permitted
Liens, and (C) any such other documents, certificates and opinions, in form and
substance reasonably satisfactory to the Lender, as the Lender may reasonably
request in connection therewith and will take such other action as the Lender
may reasonably request to create in favor of the Lender a perfected security
interest in the collateral being pledged pursuant to the documents described
above.

 

43

 

 

5.11         Environmental Laws. The Borrower will, and will cause each of the
Subsidiary Guarantors to, (i) comply in all material respects with, and use
commercially reasonable efforts to ensure compliance in all material respects by
all tenants and subtenants, if any, with, all applicable Environmental Laws and
obtain and comply in all material respects with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and (ii) conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other actions, required under Environmental Laws and promptly comply
in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws, except to the extent that
the same are being contested in good faith by appropriate proceedings or to the
extent the failure to conduct or complete any of the foregoing could not
reasonably be expected to have a Material Adverse Effect.

 

5.12         PATRIOT Act Compliance. The Borrower will, and will cause each of
the Subsidiary Guarantors to,  provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Lender
in order to assist the Lender in maintaining compliance with the PATRIOT Act.

 

5.13         Securities Filings. Each regular, periodic and special report,
registration statement and prospectus that any Credit Party shall render to or
file with the Securities and Exchange Commission, the National Association of
Securities Dealers, Inc. or any national securities exchange shall satisfy all
Requirements of Law when such report, registration statement and prospectus is
so rendered or filed.

 

5.14         Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, make, execute, endorse, acknowledge and deliver any
amendments, modifications or supplements hereto and restatements hereof and any
other agreements, instruments or documents, and take any and all such other
actions, as may from time to time be reasonably requested by the Lender to
perfect and maintain the validity and priority of the Liens granted pursuant to
the Security Documents and to effect, confirm or further assure or protect and
preserve the interests, rights and remedies of the Lender under this Agreement
and the other Credit Documents.

 

5.15         Board Rights. The Lender shall have the rights of the Purchaser set
forth in Sections 6.1 and 6.2 of the Investment Agreement and such rights hereby
are incorporated herein, mutatis mutandis, for the benefit of the Lender as if
the Lender is the Purchaser under the Investment Agreement. The Lender shall
retain such rights under this Agreement after the Investment Agreement is
terminated as long as the Term Loan remains outstanding

 

44

 

 

5.16         Immaterial Subsidiaries. Concurrently with the delivery of the
calculations required by Section 5.2(e), and if necessary in order to avoid
Immaterial Subsidiaries designated pursuant to clause (ii)(B) of the definition
thereof from exceeding an aggregate of 5% of Consolidated EBITDA for the fiscal
year of the Borrower most recently ended prior to such date of determination,
the Borrower shall remove one or more Subsidiaries from such designation and
cause any such Subsidiary to comply with Sections 5.9(d) and 5.10(b), as
applicable.

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

Until the termination of the Revolving Credit Commitment and the payment in full
in cash of all principal and interest with respect to the Loans, together with
all fees, expenses and other amounts then due and owing hereunder, the Borrower
will not:

 

6.1           Consolidated EBITDA. Permit Consolidated EBITDA as of the last day
of each fiscal quarter shown below, calculated on a year-to-date basis for the
fiscal year ended March 2016, to be less than the amount corresponding to such
fiscal quarter:

 

Period  Minimum Consolidated
EBITDA  2nd fiscal quarter ended September 2015  $1,000,000  3rd fiscal quarter
ended December 2015  $1,500,000  4th fiscal quarter ended March 2016 
$2,000,000 

 

6.2           Leverage Ratio. Commencing with the Borrower’s fiscal quarter
ended March 2016 and for each fiscal quarter thereafter, permit Leverage Ratio
as of the last day of the fiscal quarter then ended, to be greater than 4.0 to
1.0.

 

6.3           Fixed Charge Coverage Ratio. Commencing with the Borrower’s fiscal
quarter ended September 2015 and for each fiscal quarter thereafter, permit the
Fixed Charge Coverage Ratio as of the last day of the fiscal quarter then ended,
to be less than 1.25 to 1.0.

 

6.4           Consolidated Tangible Net Worth. Permit Consolidated Tangible Net
Worth as of the last day of each fiscal quarter shown below to be less than the
amount corresponding to such fiscal quarter:

 

45

 

 

Period  Consolidated Tangible
Net Worth  1st fiscal quarter ended June 2014  $(3,700,000) 2nd fiscal quarter
ended September 2014  $(3,700,000) 3rd fiscal quarter ended December 2014 
$(3,700,000) 4th fiscal quarter ended March 2015  $(3,700,000) 1st fiscal
quarter ended June 2015  $(3,700,000) 2nd fiscal quarter ended September 2015 
$(3,700,000) 3rd fiscal quarter ended December 2015  $0  4th fiscal quarter
ended March 2016 and for each fiscal quarter thereafter  $2,000,000 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Until the termination of the Revolving Credit Commitment and the payment in full
in cash of all principal and interest with respect to the Loans, together with
all fees, expenses and other amounts then due and owing hereunder:

 

7.1           Merger; Consolidation. The Borrower will not, and will not permit
or cause any of the Subsidiary Guarantors to liquidate, wind up or dissolve, or
enter into any consolidation, merger or other combination, or agree to do any of
the foregoing; provided, however, that:

 

(i)          any Wholly Owned Subsidiary of the Borrower may merge or
consolidate with, or be liquidated into, (x) the Borrower (so long as the
Borrower is the surviving or continuing entity) or (y) any other Wholly Owned
Subsidiary (so long as, if either constituent entity is a Subsidiary Guarantor,
the surviving or continuing entity is a Subsidiary Guarantor), and in each case
so long as no Default or Event of Default has occurred and is continuing or
would result therefrom;

 

(ii)         any Wholly Owned Subsidiary of the Borrower may merge or
consolidate with another Person (other than another Credit Party), so long as
(x) the surviving entity is a Subsidiary Guarantor, (y) such merger or
consolidation constitutes a Permitted Acquisition and the applicable conditions
and requirements of Sections 5.8 and 5.9 are satisfied, and (z) no Default or
Event of Default has occurred and is continuing or would result therefrom; and

 

(iii)        the Borrower may merge or consolidate with another Person (other
than another Credit Party), so long as (x) the Borrower is the surviving entity,
(y) such merger or consolidation constitutes a Permitted Acquisition and the
applicable conditions and requirements of Sections 5.8 and 5.9 are satisfied,
and (z) no Default or Event of Default has occurred and is continuing or would
result therefrom.

 

46

 

 

7.2           Indebtedness. The Borrower will not, and will not permit or cause
any of the Subsidiary Guarantors to, create, incur, assume or suffer to exist
any Indebtedness other than (without duplication):

 

(i)          Indebtedness of the Credit Parties in favor of the Lender incurred
under this Agreement and the other Credit Documents;

 

(ii)         purchase money Indebtedness of the Borrower and the Subsidiary
Guarantors incurred solely to finance the acquisition, construction or
improvement of any equipment, real property or other fixed assets in the
ordinary course of business (or assumed or acquired by the Borrower and the
Subsidiary Guarantors in connection with a Permitted Acquisition or other
transaction permitted under this Agreement), including Capitalized Lease
Obligations, and any renewals, replacements, refinancings or extensions thereof;
provided that all such Indebtedness shall not exceed $50,000 in aggregate
principal amount outstanding at any one time;

 

(iii)        unsecured loans and advances (A) by the Borrower or any Subsidiary
Guarantor to any Subsidiary Guarantor or (B) by any Subsidiary Guarantor to the
Borrower, provided, in each case that any such loan or advance is subordinated
in right and time of payment to the Obligations and is evidenced by an
Intercompany Note, in form and substance reasonably satisfactory to the Lender
and pledged to the Lender pursuant to the Security Documents;

 

(iv)         loans and advances by the Borrower or any Subsidiary Guarantor to
an Affiliated Physician Practice Entity that is also a Subsidiary Guarantor so
long as (A) such Affiliated Physician Practice Entity is consolidated with the
Borrower in accordance with GAAP, (B) such Affiliated Physician Practice Entity
is party to a Physician Practice Management Agreement with the Borrower or any
Subsidiary and (C) the owner(s) of at least seventy five percent (75%) of the
Capital Stock of such Affiliated Physician Practice Entity have entered into a
Physician Shareholder Agreement, in each case referred to in clauses (B) and (C)
on terms and conditions satisfactory to the Lender, provided that, any such loan
or advance is (I) not subordinated in right and time of payment to any other
obligations of such Affiliated Physician Practice Entity and (II) made in the
ordinary course of business and pursuant to the terms of the Intercompany Loan
Agreements and in conjunction with the applicable Physician Practice Management
Agreement as then in effect, and such Intercompany Loan Agreement is assigned by
way of security to the Lender pursuant to the Security Documents;

 

(v)          loans and advances by the Borrower or any Subsidiary Guarantor to
any Immaterial Subsidiary in an aggregate amount not exceeding $50,000 at any
one time outstanding; provided, that any such loan or advance is evidenced by an
Intercompany Note, in form and substance reasonably satisfactory to the Lender
and pledged to the Lender pursuant to the Security Documents;

 

47

 

 

(vi)         Hedge Agreements entered into in the ordinary course of business to
manage existing or anticipated interest rate, foreign currency or commodity
risks and not for speculative purposes;

 

(vii)        Indebtedness existing on the Closing Date and described in
Schedule 7.2 as in effect as of the Closing Date, which Indebtedness, for the
avoidance of doubt hereunder, may not be refinanced, amended, modified or
extended;

 

(viii)      Indebtedness consisting of Guaranty Obligations of the Borrower or
any of the Subsidiary Guarantors incurred in the ordinary course of business for
the benefit of another Credit Party;

 

(ix)         unsecured Indebtedness consisting of (x) Contingent Purchase Price
Obligations of the Borrower and the Subsidiary Guarantors or (y) existing
Indebtedness of any Person that becomes a Subsidiary of the Borrower, in each
case incurred after the Closing Date in connection with a Permitted Acquisition;

 

(x)          Indebtedness arising from any judgment, order, decree or award not
constituting an Event of Default under Section 8.1(j);

 

(xi)         Indebtedness that may be deemed to exist pursuant to any
performance bond, surety, statutory appeal or similar obligation entered into or
incurred by the Borrower or any of the Subsidiary Guarantors in the ordinary
course of business;

 

(xii)        Indebtedness of the Borrower and the Subsidiary Guarantors arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently (except in the case of daylight overdrafts)
drawn against insufficient funds in the ordinary course of business; provided
that such Indebtedness is extinguished within five Business Days of its
incurrence;

 

(xiii)      Indebtedness in respect of the Convertible Note in a principal
amount not to exceed $2,000,000, and renewals, refinancings, restatements,
replacements or extensions of the foregoing in a principal amount not in excess
of that outstanding as of the date of such renewal, refinancing or extension
(plus the amount of reasonable fees and expenses relating thereto, including,
without limitation, contractual or market rate call or tender premiums) and on
terms substantially similar to the Convertible Note or no less favorable in any
material respect, or with respect to any subordination terms, in any respect, to
the Borrower or the Lender; and

 

(xiv)        Indebtedness not otherwise permitted under this Section 7.2,
provided that such additional Indebtedness is (a) unsecured, (b) taken together
with all other Indebtedness permitted under this clause (xii), does not exceed,
in the aggregate principal amount outstanding at any time, $50,000, and (c)
ranks pari passu or junior in right of payment to the Obligations under this
Agreement and the other Credit Documents.

 

48

 

 

7.3           Liens. The Borrower will not, and will not permit or cause any of
the Subsidiary Guarantors to, directly or indirectly, make, create, incur,
assume or suffer to exist, any Lien upon or with respect to any part of its
property or assets, whether now owned or hereafter acquired, or file or permit
the filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the Uniform Commercial Code of any state or under any similar
recording or notice statute, or agree to do any of the foregoing, other than the
following (collectively, “Permitted Liens”):

 

(i)          Liens in favor of the Lender created by or otherwise existing under
or in connection with this Agreement and the other Credit Documents;

 

(ii)         Liens in existence on the Closing Date and set forth on
Schedule 7.3;

 

(iii)        Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, incurred in the ordinary course of
business for sums not constituting borrowed money that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP (if so required);

 

(iv)         Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section 8.1(m))
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;

 

(v)          Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent or remain payable without any
penalty or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);

 

(vi)         any attachment, judgment or other Lien not constituting an Event of
Default under clause (j), (k) or (l) of Section 8.1;

 

(vii)        Liens securing the Indebtedness permitted under Section 7.2(ii);
provided that (x) any such Lien shall attach to the property or Person being
acquired, constructed or improved with such Indebtedness concurrently with or
within 90 days after the acquisition (or completion of construction or
improvement) or the refinancing thereof by the Borrower or such Subsidiary,
(y) the amount of the Indebtedness secured by such Lien shall not exceed 100% of
the cost to the Borrower or such Subsidiary of acquiring, constructing or
improving the property and any other assets then being financed solely by the
same financing source, and (z) any such Lien shall not encumber any other
property of the Borrower or any of the Subsidiary Guarantors except assets then
being financed solely by the same financing source;

 

(viii)      customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code of banks or other
financial institutions where the Borrower or any of the Subsidiary Guarantors
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business;

 

49

 

 

(ix)         Liens that arise in favor of banks under Article 4 of the Uniform
Commercial Code on items in collection and the documents relating thereto and
proceeds thereof;

 

(x)          Liens arising from the filing (for notice purposes only) of UCC-1
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) in respect of true leases otherwise permitted hereunder;

 

(xi)         with respect to any Realty occupied by the Borrower or any of the
Subsidiary Guarantors, (a) all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof, and (b) any
other Lien or exception to coverage described in mortgagee policies of title
insurance issued in favor of and accepted by the Lender;

 

(xii)        any leases, subleases, licenses or sublicenses granted by the
Borrower or any of the Subsidiary Guarantors to third parties in the ordinary
course of business and not interfering in any material respect with the business
of the Borrower and the Subsidiary Guarantors, and any interest or title of a
lessor, sublessor, licensor or sublicensor under any lease or license permitted
under this Agreement;

 

(xiii)      Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods entered into by any Credit Party in
the ordinary course of business not materially interfering with the conduct of
the business of the Credit Parties taken as a whole;

 

(xiv)        real estate security deposits with respect to leaseholds in the
ordinary course of business;

 

(xv)         interests of any collection agency in accounts receivable assigned
to it by any Credit Party in the ordinary course of business for the purpose of
facilitating the collection of such accounts receivable; and

 

(xvi)        Liens not otherwise permitted under this Section 7.3, provided that
the obligations secured by such other Liens will not exceed $50,000 in the
aggregate at any time outstanding.

 

7.4           Asset Dispositions. The Borrower will not, and will not permit or
cause any of the Subsidiary Guarantors to, directly or indirectly, make or agree
to make any Asset Disposition except for:

 

(i)          the sale or other disposition of inventory and Cash Equivalents in
the ordinary course of business, non-exclusive licenses of intellectual property
in the ordinary course of business and the sale, discount or write-off of past
due or impaired accounts receivable for collection purposes (but not for
factoring, securitization or other financing purposes), and the termination or
unwinding of Hedge Agreements permitted hereunder;

 

50

 

 

(ii)         the sale or other disposition of assets pursuant to any Casualty
Event; provided any Net Cash Proceeds therefrom are reinvested or applied to the
prepayment of the Loans in accordance with the provisions of Section 2.2(d);

 

(iii)        the sale, lease or other disposition of assets by the Borrower or
any Subsidiary Guarantor to the Borrower or to a Subsidiary Guarantor, in each
case so long as no Event of Default shall have occurred and be continuing or
would result therefrom;

 

(iv)         the sale, exchange or other disposition in the ordinary course of
business of equipment or other assets that are obsolete or no longer used in or
necessary for the operations of the Borrower and the Subsidiary Guarantors;

 

(v)          the sale, exchange or disposition of assets incidental to any
transactions permitted under Section 7.1;

 

(vi)         the sale, exchange or other disposition of assets (other than the
Capital Stock of Subsidiaries) outside the ordinary course of business for fair
value and for cash; provided that (x) the aggregate amount of proceeds from all
such sales or dispositions that are consummated during any fiscal year shall not
exceed $250,000, (y) any Net Cash Proceeds shall, to the extent required
hereunder, be reinvested or applied to the prepayment of the Loans in accordance
with the provisions of Section 2.2(e), and (z) no Default or Event of Default
shall have occurred and be continuing or would result therefrom; and

 

(vii)        the sale, exchange or other disposition of Capital Stock as
permitted by Schedule 7.4(vii).

 

7.5           Investments. The Borrower will not, and will not permit or cause
any of the Subsidiary Guarantors to, directly or indirectly, purchase, own,
invest in or otherwise acquire any Capital Stock, evidence of indebtedness or
other obligation or security or any interest whatsoever in any other Person, or
make or permit to exist any loans, advances or extensions of credit to, or any
investment in cash or by delivery of property in, any other Person, or purchase
or otherwise acquire (whether in one or a series of related transactions) any
portion of the assets, business or properties of another Person (including
pursuant to an Acquisition), or create or acquire any Subsidiary, or become a
partner or joint venturer in any partnership or joint venture (collectively,
“Investments”), or make a commitment or otherwise agree to do any of the
foregoing, other than:

 

(i)          Investments consisting of Cash Equivalents;

 

(ii)         Investments consisting of the extension of trade credit, the
creation of prepaid expenses, the purchase of inventory, supplies, equipment and
other assets, and advances to employees, in each case by the Borrower and the
Subsidiary Guarantors in the ordinary course of business;

 

(iii)        Investments consisting of loans and advances to employees, officers
or directors of the Borrower and the Subsidiary Guarantors in the ordinary
course of business not exceeding $25,000 at any time outstanding;

 

51

 

 

(iv)         Investments (including equity securities and debt obligations) of
the Borrower and the Subsidiary Guarantors received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

 

(v)          Investments consisting of intercompany Indebtedness permitted under
clauses (iii), (iv) and (v) of Section 7.2;

 

(vi)         Investments existing as of the Closing Date and described in
Schedule 7.5;

 

(vii)        Investments consisting of the making of capital contributions or
the purchase of Capital Stock (x) by the Borrower or any Subsidiary Guarantor in
any Affiliate or other Subsidiary that either is a Subsidiary Guarantor
immediately prior to, or will be a Subsidiary Guarantor immediately after giving
effect to, such Investment; provided that in the case of an Acquisition of any
newly created or acquired Subsidiary, the Borrower complies with the provisions
of Sections 5.8 and 5.9 and all requirements of this Agreement applicable to
Permitted Acquisitions, and (z) by any Subsidiary Guarantor in the Borrower;

 

(viii)      Permitted Acquisitions;

 

(ix)         Guaranty Obligations constituting Indebtedness to the extent
permitted by Section 7.2(viii);

 

(x)          Hedge Agreements to the extent permitted by Section 7.2(vi);

 

(xi)         Investments constituting capital expenditures to the extent
otherwise permitted in this Agreement;

 

(xii)        Investments constituting prepaid expenses, negotiable instruments
held for collection and lease, utility and workers’ compensation, performance
and other similar deposits provided to third parties, in each case, in the
ordinary course of business; and

 

(xiii)      Investments made pursuant to Physician Practice Management
Agreements.

 

7.6           Restricted Payments.

 

(a)          The Borrower will not, and will not permit or cause any of the
Subsidiary Guarantors to, directly or indirectly, declare or make any dividend
payment, or make any other distribution of cash, property or assets, in respect
of any of its Capital Stock or any warrants, rights or options to acquire its
Capital Stock, or purchase, redeem, retire or otherwise acquire for value any
shares of its Capital Stock or any warrants, rights or options to acquire its
Capital Stock, or set aside funds for any of the foregoing, except that:

 

52

 

 

(i)          the Borrower and any of the Subsidiary Guarantors may declare and
make dividend payments or other distributions payable solely in its common
stock;

 

(ii)         each Wholly Owned Subsidiary of the Borrower may declare and make
dividend payments or other distributions to the Borrower or to another Wholly
Owned Subsidiary of the Borrower, in each case to the extent not prohibited
under applicable Requirements of Law;

 

(iii)        each non-Wholly Owned Subsidiary may declare and make dividend
payments to the Borrower and the other equity holders thereof so long as (i)
such dividend payments are not prohibited under applicable Requirements of Law
and (ii) Apollo Medical Management, Inc. (or another Subsidiary Guarantor of the
Borrower that directly owns such non-Wholly Owned Subsidiary) receives at least
its proportionate share of each such dividend payments based upon its relative
holding of the Capital Stock in such non-Wholly Owned Subsidiary; and

 

(iv)         the Borrower and its Subsidiaries may purchase shares of their
Capital Stock as permitted by Schedule 7.6(a)(iv) if (A) no Default or Event of
Default then exists and (B)(I) in an aggregate amount that shall not exceed
$50,000 from the Closing Date until such time as the Borrower delivers its
financial statements pursuant to Section 5.1(a) for its fiscal quarter ended in
December 2015 and, thereafter, (II) in any amount as long as the Borrower shall
be in compliance with the financial covenants set forth in Article VI, before
and after giving effect to any such payment, calculated on a pro forma basis as
if any such payment was made at the beginning of the calculation period for each
such applicable financial covenant.

 

(b)          The Borrower will not, and will not permit any of the Subsidiary
Guarantors to, make any payment in respect of any Contingent Purchase Price
Obligations (whether or not such Contingent Purchase Price Obligations
constitute Indebtedness) unless (i) no Default or Event of Default has occurred
and is continuing or would result therefrom and (ii) immediately after giving
effect to such payment, the Borrower is in compliance with the financial
covenants contained in Article VI, such compliance determined with regard to
calculations made on a pro forma basis for the Reference Period most recently
ended, calculated in accordance with GAAP as if such payment had been made on
the last day of such Reference Period, and the Lender has received a certificate
of a Financial Officer of the Borrower to such effect.

 

7.7           Transactions with Affiliates. The Borrower will not, and will not
permit or cause any of the Subsidiary Guarantors to, enter into any transaction
(including, without limitation, any purchase, sale, lease or exchange of
property or the rendering of any service) with any officer, director,
stockholder or other Affiliate of the Borrower or any of the Subsidiary
Guarantors, except in the ordinary course of its business and upon fair and
reasonable terms that are no less favorable to it than it would be obtained in a
comparable arm’s length transaction with a Person other than an Affiliate of the
Borrower or any of the Subsidiary Guarantors; provided, however, that nothing
contained in this Section 7.7 shall prohibit:

 

53

 

 

(i)          transactions described on Schedule 7.7 (and any renewals or
replacements thereof on terms not materially more disadvantageous to the
applicable Credit Party) or otherwise expressly permitted under this Agreement;

 

(ii)         transactions among the Borrower and/or the Subsidiary Guarantors
not prohibited or contemplated under this Agreement (provided that such
transactions shall remain subject to any other applicable limitations and
restrictions set forth in this Agreement);

 

(iii)        (A) Equity Issuances with respect to the Borrower’s Capital Stock
to directors, officers and employees of the Credit Parties pursuant to equity
incentive plans, employment, consulting or director agreements or other
employment, consulting or director arrangements approved by the Board of
Directors (or the compensation committee thereof) of the Borrower; (B) Equity
Issuances by Apollomed Accountable Care Organization, Inc. to directors,
officers and employees that do not cause an Event of Default pursuant to Section
8.1(o); and (C) Equity Issuances by Maverick Medical Group, Inc. to directors,
officers and employees that do not cause a Default or Event of Default;

 

(iv)         the payment by the Borrower of reasonable compensation and benefits
to its directors, officers and employees consistent with past practice as of the
date hereof; and

 

(v)          the Borrower and the Subsidiary Guarantors entering into, and
performing under, Physician Practice Management Agreements, Physician
Shareholder Agreements and Intercompany Loan Agreements, each on terms and
conditions satisfactory to the Lender.

 

7.8           Lines of Business. The Borrower will not, and will not permit or
cause any of the Subsidiary Guarantors to, engage in any material respect in any
lines of business other than the lines of businesses engaged in by it on the
Closing Date and businesses and activities reasonably related thereto.

 

7.9           Sale-Leaseback Transactions. The Borrower will not, and will not
permit or cause any of the Subsidiary Guarantors to, directly or indirectly,
become or remain liable as lessee or as guarantor or other surety with respect
to any lease, whether an operating lease or a Capitalized Lease, of any property
(whether real, personal or mixed, and whether now owned or hereafter acquired)
(i) that any Credit Party has sold or transferred (or is to sell or transfer) to
a Person that is not a Credit Party or (ii) that any Credit Party intends to use
for substantially the same purpose as any other property that, in connection
with such lease, has been sold or transferred (or is to be sold or transferred)
by a Credit Party to another Person that is not a Credit Party.

 

54

 

 

7.10         Certain Amendments. The Borrower will not, and will not permit or
cause any of the Subsidiary Guarantors to, amend, modify or waive (i) any
provision of any Existing Note or the Convertible Note or any private placement
memorandum relating thereto, the effect of which would be (A) to increase the
principal amount due thereunder or provide for any mandatory prepayments not
already provided for by the terms thereof, (B) to increase the applicable
interest rate or amount of any fees or costs due thereunder, (C) to amend any of
the subordination provisions thereunder (including any of the definitions
relating thereto), (D) to make any covenant or event of default therein more
restrictive or add any new covenant or event of default, (E) to grant any
security or collateral to secure payment thereof or (F) to effect any change in
the rights or obligations of the Credit Parties thereunder or of the holders
thereof that, in the reasonable determination of the Lender, would be adverse in
any material respect to the rights or interests of the Lender, (ii) any
provision of its articles or certificate of incorporation or formation, bylaws,
operating agreement or other applicable formation or organizational documents,
as applicable, the terms of any class or series of its Capital Stock, or any
agreement among the holders of its Capital Stock or any of them, in each case
other than in a manner that could not reasonably be expected to adversely affect
the Lender in any material respect (provided that the Borrower shall give the
Lender notice of any such amendment, modification or change, together with
certified copies thereof), or (iii) any provision or term of, or the amount of
the fees or compensation with respect to, any Physician Practice Management
Agreement, Intercompany Loan Agreement, Physician Shareholder Agreement or
Executive Employment Agreement without the Lender’s written consent.

 

7.11         Limitation on Certain Restrictions. The Borrower will not, and will
not permit or cause any of the Subsidiary Guarantors to, directly or indirectly,
create or otherwise cause or suffer to exist or become effective any restriction
or encumbrance on (a) the ability of the Credit Parties to perform and comply
with their respective obligations under the Credit Documents or (b) the ability
of any Subsidiary of the Borrower to make any dividend payment or other
distribution in respect of its Capital Stock, to repay Indebtedness owed to the
Borrower or any other Subsidiary, to make loans or advances to the Borrower or
any other Subsidiary, or to transfer any of its assets or properties to the
Borrower or any other Subsidiary, except (in the case of clause (b) above only)
for such restrictions or encumbrances existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable Requirements of Law,
(iii) customary non-assignment provisions in leases and licenses of real or
personal property entered into by the Borrower or any Subsidiary as lessee or
licensee in the ordinary course of business, restricting the assignment or
transfer thereof or of property that is the subject thereof, and (iv) customary
restrictions and conditions contained in any agreement relating to the sale of
assets (including Capital Stock of a Subsidiary) pending such sale; provided
that such restrictions and conditions apply only to the assets being sold and
such sale is permitted under this Agreement.

 

7.12         No Other Negative Pledges. The Borrower will not, and will not
permit or cause any of the Subsidiary Guarantors to, enter into or suffer to
exist any agreement or restriction that, directly or indirectly, prohibits or
conditions the creation, incurrence or assumption of any Lien upon or with
respect to any part of its property or assets, whether now owned or hereafter
acquired, or agree to do any of the foregoing, except for such agreements or
restrictions existing under or by reason of (i) this Agreement and the other
Credit Documents, (ii) applicable Requirements of Law, (iii) any agreement or
instrument creating a Permitted Lien (but only to the extent such agreement or
restriction applies to the assets subject to such Permitted Lien),
(iv) customary provisions in leases and licenses of real or personal property
entered into by the Borrower or any Subsidiary as lessee or licensee in the
ordinary course of business, restricting the granting of Liens therein or in
property that is the subject thereof, and (v) customary restrictions and
conditions contained in any agreement relating to the sale of assets (including
Capital Stock of a Subsidiary) pending such sale; provided that such
restrictions and conditions apply only to the assets being sold and such sale is
permitted under this Agreement.

 

55

 

 

7.13         Fiscal Year. The Borrower and the Subsidiary Guarantors shall
change their fiscal year so that it ends in March, but otherwise the Borrower
will not, and will not permit or cause any of the Subsidiary Guarantors to,
change its fiscal year or its method of determining fiscal quarters.

 

7.14         Accounting Changes. Other than as permitted pursuant to Section
1.2, the Borrower will not, and will not permit or cause any of the Subsidiary
Guarantors to, make or permit any material change in its accounting policies or
reporting practices, except as may be required by GAAP.

 

ARTICLE VIII

 

EVENTS OF DEFAULT; REMEDIES

 

8.1           Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder:

 

(a)          The Borrower shall fail to (i) pay when due any principal amount
payable under this Agreement or under any other Credit Document or (ii) pay any
interest, fees or other charges payable under this Agreement or under any other
Credit Document within three (3) Business Days after the same becomes due;

 

(b)          The Borrower shall fail to observe or perform any covenant,
restriction or agreement contained in Sections 2.8, 5.1, 5.2(a), 5.2(d)(i),
5.3(i), 5.8 or 5.9 or Articles VI or VII of this Agreement;

 

(c)          The Borrower or any Subsidiary shall fail to observe or perform any
covenant, restriction or agreement contained in this Agreement or any Credit
Document and not described in Sections 8.1(a) or (b) above for fifteen (15) days
after the earlier of the Borrower (i) obtaining knowledge of such failure, or
(ii) receiving written notice of such failure from the Lender;

 

(d)          Any representation, warranty, certification or statement made or
deemed made by the Borrower or any Subsidiary Guarantor in Article IV of this
Agreement, in any other Credit Document or in any certificate, financial
statement or other document delivered pursuant to this Agreement or any other
Credit Document shall prove to have been incorrect in any material respect when
made or deemed made;

 

(e)          The occurrence and continuance of any default or event of default
on the part of the Borrower or any Subsidiary Guarantor (including specifically,
but without limitation, defaults due to non-payment) under the terms of any
agreement, document or instrument pursuant to which the Borrower or a Subsidiary
has incurred any Indebtedness in excess of $50,000, which default would permit
acceleration of such indebtedness;

 

56

 

 

(f)          Any Credit Document to which the Borrower or any Subsidiary
Guarantor is now or hereafter a party shall for any reason cease to be in full
force and effect or any Security Document shall cease to be effective to give
the Lender a valid and perfected first priority security interest in and Lien
upon the collateral purported to be covered thereby, subject to no Liens other
than Permitted Liens, in each case unless any such cessation occurs in
accordance with the terms thereof or is due to any act or failure to act on the
part of the Lender; or the Borrower or any Subsidiary Guarantor shall assert any
of the foregoing; or any Subsidiary Guarantor or any Person acting on behalf of
any Subsidiary Guarantor shall deny or disaffirm such Subsidiary’s obligations
under the Guaranty or such;

 

(g)          The Borrower or any Subsidiary Guarantor (i) other than as
permitted under Section 7.1, files a petition for relief under the Bankruptcy
Code or any other insolvency law or seeking to adjudicate it bankrupt or
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fails to
file an answer or other pleading denying the material allegations of any such
proceeding filed against it, (ii) other than as permitted under Section 7.1,
takes any corporate action to authorize or effect any of the foregoing actions,
(iii) generally fails to pay, or admits in writing its inability to pay, its
debts as such debts become due; (iv) shall apply for, seek or consent to, or
acquiesce in, the appointment of a custodian, receiver, trustee, examiner,
liquidator or similar official for it or for any material portion of its assets;
(v) benefits from or is subject to the entry of an order for relief under any
bankruptcy or insolvency law; or (vi) makes an assignment for the benefit of
creditors;

 

(h)          Failure of the Borrower or any Subsidiary Guarantor within thirty
(30) days after the commencement of any proceeding against it seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, to
have such proceeding dismissed, or to have all orders or proceedings thereunder
affecting the operations or the business of the Borrower or such Subsidiary
Guarantor stayed, or failure of the Borrower or such Subsidiary Guarantor within
thirty (30) days after the appointment, without its consent or acquiescence, of
any custodian, receiver trustee, examiner, liquidator or similar official for it
or for any material portion of its assets, to have such appointment vacated;

 

(i)          The Borrower or any Subsidiary Guarantor ceases to be Solvent, or
ceases to conduct its business substantially as now conducted or is enjoined,
restrained or in any way prevented by court order from conducting all or any
material part of its business affairs;

 

(j)          The entry of one or more judgments or orders for the payment of
money in excess of $50,000 in the aggregate against the Borrower or any
Subsidiary Guarantor and such judgment(s) or order(s) shall continue unsatisfied
and unstayed for a period of thirty (30) days;

 

(k)          The issuance of a writ of execution, attachment or similar process
against the Borrower or any Subsidiary Guarantor which shall not be dismissed,
stayed, discharged or bonded within thirty (30) days after the Borrower acquires
knowledge thereof;

 

57

 

 

(l)          A notice of Lien, levy or assessment in excess of $50,000 is filed
of record with respect to all or any portion of the assets of the Borrower or
any Subsidiary Guarantor by the United States, or any department, agency or
instrumentality thereof, or by any other Governmental Authority, including,
without limitation, the PBGC, or if any taxes or debts in excess of $50,000
owing at any time or times hereafter to any one of them becomes a lien or
encumbrance upon any assets of the Borrower or any Subsidiary Guarantor in each
case and the same is not satisfied, released, discharged or bonded within thirty
(30) days after the same becomes a lien or encumbrance or, in the case of ad
valorem taxes, prior to the last day when payment may be made without material
penalty;

 

(m)          Any ERISA Event or any other event or condition shall occur or
exist with respect to any Plan or Multiemployer Plan and, as a result thereof,
together with all other ERISA Events and other events or conditions then
existing, the Borrower and its ERISA Affiliates have incurred or would be
reasonably likely to incur liability to any one or more Plans or Multiemployer
Plans or to the PBGC (or to any combination thereof) in excess of $50,000;

 

(n)          Any one or more licenses, permits, accreditations or authorizations
of the Borrower or any Subsidiary Guarantor shall be suspended, limited or
terminated or shall not be renewed, or any other action shall be taken, by any
Governmental Authority in response to any alleged failure by the Borrower or any
of its Subsidiaries to be in compliance with applicable Requirements of Law, and
such action, individually or in the aggregate, if the event giving rise to such
action is not remediated within thirty (30) days of notice of any of the
foregoing events, would be reasonably likely to have a Material Adverse Effect;

 

(o)          Any of the following shall occur: (i) the Borrower, itself or
through 100% ownership and control of any of the Subsidiary Guarantors, ceases
to own, beneficially and of record, and control 100% of the total Capital Stock
of any Subsidiary Guarantor hereunder, other than Apollomed Accountable Care
Organization, Inc. or any physician practice that is a Subsidiary, (ii) the
Borrower, itself or through 100% ownership and control of any of its
Subsidiaries, ceases to own, beneficially and of record, and control 51% of the
total Capital Stock of Apollomed Accountable Care Organization, Inc., (iii) any
Person, or group of Persons acting in concert shall become the “beneficial
owner” of Capital Stock of the Borrower representing 35% or more of (x) the
combined voting power of the then outstanding Capital Stock of the Borrower
ordinarily having the right to vote in the election of directors or (y) all
Capital Stock of the Borrower, (iv) Warren Hosseinion, M.D. shall cease to serve
as a senior executive pursuant to his Executive Employment Agreement unless (A)
because of his death or disability or (B) the Borrower hires a new senior
executive within thirty (30) days after Warren Hosseinion, M.D. ceases to serve
as senior executive and who is reasonably satisfactory to Lender, (v) any
Physician Practice Management Agreement or Physician Shareholder Agreement is
terminated, for any reason, unless any such agreement is replaced concurrently
with its termination by another agreement in form and substance satisfactory to
the Lender in its sole discretion and the Lender has provided its written
confirmation of such satisfaction prior to the termination of such agreement, or
(vi) during any period of up to twelve (12) consecutive months, commencing after
the Closing Date, individuals who at the beginning of such twelve (12) month
period were directors of the Borrower (together with any new director whose
election by the Borrower’s board of directors or whose nomination for election
by Borrower’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the directors of the
Borrower then in office; or

 

58

 

 

(p)          The occurrence of an Event of Default under, and as defined in, the
Convertible Note.

 

8.2           Remedies. Upon the occurrence and during the continuance of any
Event of Default:

 

(a)          Termination of Revolving Credit Commitment; Acceleration of
Indebtedness. The Lender may, in its sole discretion, (i) terminate the
Revolving Credit Commitment, which shall thereupon terminate; (ii) declare all
or any part of the Loans immediately due and payable, whereupon such Loans shall
become immediately due and payable without presentment, demand, protest, notice
or legal process of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that all Loans shall automatically become due and
payable upon the occurrence of an Event of Default under Sections 8.1(f) or (h);
and (iii) pursue all other remedies available to it by contract, at law or in
equity, including but not limited to its rights under the Security Documents.

 

(b)          Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of
the Lender’s rights and remedies set forth in this Agreement is not intended to
be exhaustive and the exercise by the Lender of any right or remedy shall not
preclude the exercise of any other rights or remedies, all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder, under the other Credit Documents or under any other agreement between
the Borrower and the Lender or that may now or hereafter exist in law or in
equity or by suit or otherwise. No delay or failure to take action on the part
of the Lender in exercising any right, power or privilege shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude other or further exercise thereof or the exercise of
any other right, power or privilege or shall be construed to be a waiver of any
Event of Default. No course of dealing between the Borrower and the Lender or
their agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Credit Documents or to
constitute a waiver of any Event of Default.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1           Costs, Expenses and Taxes. The Borrower agrees to pay on demand
all reasonable out-of-pocket expenses of the Lender, including reasonable fees
and disbursements of counsel, in connection with: (i) any amendments,
supplements, consents or waivers hereto or to the Credit Documents because of
actual or prospective Defaults or Events of Default, and (ii) the enforcement of
this Agreement and the other Credit Documents. In addition, the Borrower shall
pay any and all stamp and other taxes and fees payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement and the other Credit Documents and agrees to save the Lender harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes and fees. It is the intention of
the parties hereto that the Borrower shall pay amounts referred to in this
Section directly. In the event the Lender pays any of the amounts referred to in
this Section directly, the Borrower will reimburse the Lender for such advances
and interest on such advance shall accrue until reimbursed at the Default Rate
applicable for the Term Loan.

 

59

 

 

9.2           Indemnification. From and at all times after the date of this
Agreement, and in addition to all of the Lender’s other rights and remedies
against the Borrower, the Borrower agrees to indemnify, defend and hold harmless
the Lender and its directors, officers, employees, agents, successors, assigns
and affiliates from and against the following (collectively “Costs”): any and
all claims (whether valid or not), losses, damages, actions, suits, inquiries,
investigations, administrative proceedings, judgments, liens, liabilities,
penalties, fines, amounts paid in settlement, requirements of Governmental
Authorities, punitive damages, interest, damages to natural resources and other
costs and expenses of any kind or nature whatsoever (including without
limitation reasonable attorneys’ fees and expenses, court costs and fees, and
consultant and expert witness fees and expenses) arising in any manner, directly
or indirectly, out of or by reason of (a) the negotiation, preparation,
execution, performance of this Agreement or the other Credit Documents, or any
transaction contemplated herein or therein, whether or not the Lender or any
other party protected under this Section is a party to any action, proceeding or
suit in question, or the target of any inquiry or investigation in question;
provided, however, that no indemnified party shall have the right to be
indemnified hereunder for any liability resulting from such indemnified party’s
willful misconduct, gross negligence, willful misconduct or breach of any of its
covenants hereunder or under any other Credit Document (as finally determined by
a court of competent jurisdiction); and, provided, further, that no indemnified
party shall have the right to be reimbursed hereunder for typical “closing”
costs incurred in connection with the negotiation, preparation and execution of
this Agreement or the other Credit Documents, (b) any breach of any of the
covenants, warranties or representations of the Borrower hereunder or under any
other Credit Document, (c) any lien or charge upon amounts payable hereunder by
the Borrower to the Lender or any taxes, assessments, impositions and other
charges in respect of the collateral described in the Security Documents, (d)
damage to property or any injury to or death of any person that may be
occasioned by any cause whatsoever pertaining to any such collateral or the use
thereof, (e) any violation or alleged violation of any Environmental Law,
federal or state securities law, common law, equitable requirement or other
legal requirement by the Borrower or with respect to any property owned, leased
or operated by the Borrower (in the past, currently or in the future), or
(f) any presence, generation, treatment, storage, disposal, transport, movement,
release, suspected release or threatened release of any Hazardous Substance on,
in, to or from any property (or any part thereof including without limitation
the soil and groundwater thereon and thereunder) owned, leased or operated by
the Borrower (in the past, currently or in the future).

 

All Costs shall be additional Obligations of the Borrower under this Agreement,
shall be payable on demand to the party to be indemnified, and shall be secured
by the lien of the Security Documents.

 

Without limiting the foregoing, the Borrower shall be obligated to pay, on
demand, the costs of any investigation, monitoring, assessment, enforcement,
removal, remediation, restoration or other response or corrective action
undertaken by the Lender or any other indemnified party, or their respective
agents, with respect to any property owned, leased or operated by the Borrower.

 

60

 

 

It is expressly understood and agreed that the obligations of the Borrower under
this Section shall not be limited to any extent by payment of the Obligations
and termination of this Agreement and shall remain in full force and effect
until expressly terminated by the Lender in writing.

 

9.3           Consent to Jurisdiction; Waiver of Jury Trial. AS PART OF THE
CONSIDERATION FOR NEW VALUE THIS DAY RECEIVED, EACH OF THE BORROWER AND THE
LENDER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF FEDERAL COURT SITTING IN
THE SOUTHERN DISTRICT OF THE STATE OF NEW YORK AND THE COURTS OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN FOR ANY ACTION TO WHICH THE BORROWER AND THE
LENDER ARE PARTIES. TO THE EXTENT PERMITTED BY LAW, EACH OF THE BORROWER AND THE
LENDER WAIVES TRIAL BY JURY AND WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED ON
LACK OF JURISDICTION OR IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF
ANY ACTION INSTITUTED HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS, OR
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS, OR ANY OTHER PROCEEDING TO WHICH THE BORROWER OR THE LENDER IS A
PARTY, INCLUDING ANY ACTIONS BASED UPON, ARISING OUT OF OR IN CONNECTION WITH
ANY COURSE OF CONDUCT, COURSE OF DEALING OR STATEMENT (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF THE LENDER OR THE BORROWER. THE BORROWER ALSO CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.

 

9.4           Notices. All demands, notices, approvals, consents, requests, and
other communications hereunder shall be in writing and shall be deemed to have
been given when the writing is delivered, if given or delivered by hand,
overnight delivery service or facsimile transmitter (with confirmed receipt), or
five (5) days after being mailed, if mailed, by first class, registered or
certified mail, postage prepaid, to the address or telecopy number set forth
below. If any time period for giving notice or taking action hereunder expires
on a day that is not a Business Day, the time period shall automatically be
extended to the Business Day immediately following such day. Such notices,
demands, requests, consents and other communications shall be sent to the
following Persons at the following addresses:

 

Party Address     Borrower Apollo Medical Holdings, Inc.   700 N. Brand Blvd.,
Suite 220   Glendale, California  91203   Attention:  Chief Financial Officer  
Telephone:  (818) 396-8050   Fax:  (818) 844-3888

 

61

 

 

Lender NNA of Nevada, Inc.   920 Winter Street   Waltham, Massachusetts  02451  
Attention:  Mark Fawcett/Christine Smith   Telephone:  (781) 699-2668/(781)
699-9165   Fax:(781) 699-9756

 

The Borrower or the Lender may, by notice given hereunder, designate any further
or different addresses or telecopy numbers to which subsequent demands, notices,
approvals, consents, requests or other communications shall be sent or persons
to whose attention the same shall be directed.

 

9.5           Continuing Obligations. All agreements, representations and
warranties contained herein or made in writing by or on behalf of the Borrower
in connection with the transactions contemplated hereby shall survive the
execution and delivery of this Agreement and the other Credit Documents. The
Borrower further agrees that to the extent the Borrower makes a payment to the
Lender, which payment or any part thereof is subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy, insolvency or other
similar state or federal statute, or principle of equity, then, to the extent of
such repayment by the Lender, the Obligation or part thereof intended to be
satisfied by such payment shall be revived and continued in full force and
effect as if such payment had not been received by the Lender.

 

9.6           Confidential Information. In the event the Receiving Party
(including its officers, employees, counsel, accountants, partners and other
authorized representatives) obtains or has obtained from the Disclosing Party
any Confidential Information, the Receiving Party (i) shall treat all such
Confidential Information as confidential, (ii) shall use such Confidential
Information only for the purposes contemplated in the Credit Documents and the
Investment Agreement (and related documents), (iii) shall protect such
Confidential Information with the same degree of care as the Receiving Party
uses to protect its own confidential and proprietary information against public
disclosure, but in no case with less than reasonable care, and (iv) shall not
disclose such Confidential Information to any third party except to such
officers, employees, counsel, accountants, partners and other authorized
representatives of the Receiving Party, its Affiliates or potential permitted
transferees of the Receiving Party’s rights under this Agreement and the other
Credit Documents who need to know such Confidential Information for any proper
purpose related to the Credit Documents or any transaction contemplated thereby
and who have been informed of and have agreed in writing to protect the
confidential nature of such Confidential Information and not to use such
Confidential Information for any unlawful purpose (and the Receiving Party shall
be responsible for compliance with this Section 9.6 by its and its Affiliates’
officers, employees, counsel, accountants, partners and other authorized
representatives) or to the extent required by applicable Requirements of Law,
provided that, if not prohibited by applicable Requirements of Law, the
Receiving Party will (i) provide reasonable advance notice to the Disclosing
Party of such disclosure so that the Disclosing Party may seek an appropriate
protective order and (ii) to cooperate with the Disclosing Party, at the
Disclosing Party’s expense, to obtain such protective order. Each party agrees
that, due to the unique nature of the Confidential Information, the unauthorized
disclosure or use of any Confidential Information of the Disclosing Party may
cause irreparable harm and significant injury to the Disclosing Party, the
extent of which may be difficult to ascertain and for which there may be no
adequate remedy at law. Accordingly, each party agrees that the Disclosing
Party, in addition to any other available remedies, shall have the right to seek
an immediate injunction and other equitable relief enjoining any breach or
threatened breach of this Section 9.6 without the necessity of posting any bond
or other security. The Receiving Party shall notify the Disclosing Party in
writing immediately upon the Receiving Party’s becoming aware of any such breach
or threatened breach. Notwithstanding anything to the contrary set forth in this
Agreement, any other Credit Document or any Investment Document, this
Section 9.6 shall survive the termination of this Agreement.

 

62

 

 

9.7           Controlling Law. This Agreement and, unless otherwise provided in
any other Credit Document, the other Credit Documents shall be governed by and
interpreted in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

 

9.8           Successors and Assigns. This Agreement shall be binding upon the
Borrower and its successors and assigns and all rights against the Borrower
arising under this Agreement shall be for the sole benefit of the Lender.

 

9.9           Assignment and Sale. The Borrower may not sell, assign or transfer
this Agreement or any of the other Credit Documents or any portion hereof or
thereof, including without limitation the Borrower’s rights, title, interests,
remedies, powers, and duties hereunder or thereunder. The Lender may not sell,
assign or transfer this Agreement or any of the other Credit Documents or any
portion hereof or thereof, including without limitation the Lender’s rights,
title, interests, remedies, powers, and duties hereunder or thereunder, to any
Person whose principal business is providing integrated healthcare services or
who otherwise is a competitor of the Borrower as determined reasonably and in
good faith by the Board of Directors of the Borrower. Subject to the foregoing,
nothing in this Agreement or any other Credit Document shall prohibit the Lender
from pledging or assigning this Agreement and the Lender’s rights under any of
the other Credit Documents, including collateral therefor, so long as any such
pledgee or assignee is a “United States Person” for purposes of Section
7701(a)(30) of the Code. Any attempted assignment, delegation or transfer in
violation of this Section 9.9 shall be void and of no force and effect.

 

9.10         Entire Agreement. THIS AGREEMENT AND THE OTHER INVESTMENT DOCUMENTS
AND INSTRUMENTS EXECUTED AND DELIVERED CONTEMPORANEOUSLY HEREWITH EMBODY THE
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO AND SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS, VERBAL OR WRITTEN, RELATING
TO THE SUBJECT MATTER HEREOF. THIS AGREEMENT AND THE DOCUMENTS AND INSTRUMENTS
EXECUTED IN CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

63

 

 

9.11         Amendment. Any provision of this Agreement or any other Credit
Document to which the Borrower is a party may be amended if such amendment is in
writing and is signed by the Borrower and the Lender. In connection with any
amendment entered into in accordance with this Section, the Borrower shall pay
to the Lender a fee to be negotiated between the Borrower and the Lender.
Payment of such fee by the Borrower to the Lender shall be a condition precedent
to the effectiveness of such amendment and shall be due on the date such
amendment is signed by the Lender.

 

9.12         Severability. In the event that any provision of this Agreement
shall be determined to be invalid or unenforceable by any court of competent
jurisdiction, such determination shall not invalidate or render unenforceable
any other provision hereof.

 

9.13         Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which, together
shall constitute but one and the same instrument.

 

9.14         Captions. The captions to the various sections and subsections of
this Agreement have been inserted for convenience only and shall not limit or
affect any of the terms hereof.

 

9.15         Termination of Existing Credit Agreement. Upon the Closing Date and
except with respect to any provisions which by their terms survive termination,
the Existing Credit Agreement and the other Credit Documents (as defined in the
Existing Credit Agreement) shall be deemed to be terminated without any further
action by the parties thereto.

 

9.16         Public Announcements. The Borrower and the Lender shall consult
with each other before issuing any press release or other public disclosure with
respect to this Agreement or the transactions contemplated hereby and neither
shall issue any such press release or make any such public statement with
respect thereto without the prior consent of the other, which consent shall not
be unreasonably withheld, delayed or conditioned; provided, however, that a
party may, without the prior consent of the other party, issue such press
release or make such public disclosure as may upon the advice of counsel be
required by Law or by the rules of the OTCQB, provided that, to the extent time
permits, such party has used all commercially reasonable efforts to consult with
the other party prior thereto. The Borrower and the Lender agree that the
initial press release or other public disclosure relating to this Agreement and
the transactions contemplated herein shall state, among other things, that the
Lender is an Affiliate of Fresenius Medical Care Holdings, Inc.

 

[The remainder of this page is left blank intentionally.]

 

64

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

  BORROWER:       APOLLO MEDICAL HOLDINGS, INC.         By: /s/ Kyle Francis    
    Name: Kyle Francis         Title: CFO

 

Signature Page to Credit Agreement (1 of 2)

 

 

 

 

  LENDER:       NNA OF NEVADA, INC.         By: /s/ Mark Fawcett         Name:
Mark Fawcett         Title: Vice President and Treasurer

 

Signature Page to Credit Agreement (2 of 2)

 

 

